Exhibit 10.1

 

LOAN AND SECURITY AGREEMENT

 

This LOAN AND SECURITY AGREEMENT dated as of October 28, 2009 (the “Agreement”),
is executed by and between PRIMORIS SERVICES CORPORATION, a Delaware corporation
(the “Borrower”), which has its chief executive office located at 26000
Commercentre Drive, Lake Forest, California 92630, and THE PRIVATEBANK AND TRUST
COMPANY, (the “Bank”), whose address is 120 South LaSalle Street, Chicago,
Illinois 60603, Chicago, Illinois 60603.

 

R E C I T A L S:

 

A.                                   The Borrower desires to borrow funds and
obtain other financial accommodations from the Bank to provide for on-going
working capital requirements and general corporate purposes.

 

B.                                    The Bank will be lending funds to the
Borrower pursuant to Revolving Notes as described herein.

 

C.                                    The Revolving Loans, as defined herein,
shall be secured by a first priority security interest in all the tangible and
intangible property of the Borrower and each of its Subsidiaries.  The Revolving
Loans shall also be secured by Guaranties and Security Agreements executed by
each Subsidiary of the Borrower in favor of the Bank.

 

D.                                    Pursuant to the Borrower’s request, the
Bank is willing to extend such financial accommodations to the Borrower under
the terms and conditions set forth herein.

 

NOW THEREFORE, in consideration of the premises, and the mutual covenants and
agreements set forth herein, the Borrower agrees to borrow from the Bank, and
the Bank agrees to lend to the Borrower, subject to and upon the following terms
and conditions:

 

A G R E E M E N T S:

 

Section 1.                                            DEFINITIONS.

 

1.1                                 Defined Terms.  For the purposes of this
Agreement, the following capitalized words and phrases shall have the meanings
set forth below.

 

“Account or Accounts” shall have the meaning set forth in the UCC.

 

“Affiliate” of any Person shall mean (a) any other Person which, directly or
indirectly, controls or is controlled by or is under common control with such
Person, (b) any officer or director of such Person, and (c) with respect to the
Bank, the foregoing and also any entity administered or managed by the Bank, or
an Affiliate or investment advisor thereof and which is engaged in making,
purchasing, holding or otherwise investing in commercial loans.  A Person shall
be deemed to be “controlled by” any other Person if such Person possesses,
directly or indirectly, power to direct or cause the direction of the management
and policies of such Person whether by contract, ownership of voting securities,
membership interests or otherwise.

 

--------------------------------------------------------------------------------


 

“Applicable Margin” shall mean the rate per annum added to the Base Rate and/or
LIBOR to determine the Revolving Interest Rate as determined by the ratio of
Total Debt to Tangible Net Worth of the Borrower as of the last day of the prior
fiscal quarter, as set forth below:

 

Pricing Matrix

 

Level I

 

Level II

 

Level III

 

Level IV

 

Total Senior Debt

 

<0.50:1

 

>0.50:1&

 

>1.0:1&<

 

>1.50:1

 

Balance Sheet Leverage Ratio

 

 

 

<1.0:1

 

1.50:1

 

 

 

 

 

 

 

 

 

 

 

 

 

Base Rate Margin

 

0.25%

 

0.25%

 

0.50%

 

0.50%

 

LIBOR Margin

 

2.00%

 

2.25%

 

2.50%

 

2.75%

 

Letter of Credit Fee

 

1.75%

 

2.00%

 

2.25%

 

2.50%

 

Un-Used Fee A

 

0.40%

 

0.40%

 

0.50%

 

0.50%

 

Un-Used Fee B

 

0.15%

 

0.15%

 

0.15%

 

0.15%

 

 

The Applicable Margin as of the date hereof is Level II and shall be adjusted,
upon receipt and verification of a compliance certificate, on the first day of
each quarter based on the Total Debt to Tangible Net Worth of the Borrower as of
the last day of the preceding quarter.

 

The Base Rate Margin and the LIBOR Margin will be reduced by 25 bps if the
Borrower’s average deposit levels at the Bank exceed Ten Million and 00/100
Dollars ($10,000,000) in the previous calendar quarter.

 

“Bank Product Agreements” shall mean those certain agreements entered into from
time to time by the Borrower or any Subsidiary with the Bank or any Affiliate of
the Bank concerning Bank Products.

 

“Bank Product Obligations” shall mean (i) all obligations, liabilities,
contingent reimbursement obligations, fees, and expenses owing by the Borrower
or any Subsidiary to the Bank or any Affiliate of the Bank, or (ii) all
guarantees, fees and expenses owing by the Borrower to the Bank with regard to
foreign subordinated debt made available to the Borrower by any Affiliate of the
Bank, pursuant to or evidenced by the Bank Product Agreements and irrespective
of whether for the payment of money, whether direct or indirect, absolute or
contingent, due or to become due, now existing or hereafter arising.

 

“Bank Products” shall mean any service or facility extended to the Borrower or
any Subsidiary by the Bank or any Affiliate of the Bank, including:  (a) credit
cards, (b) credit card processing services, (c) debit cards, (d) purchase cards,
(e) ACH transactions, (f) cash management, including controlled disbursement,
accounts or services, or (g) Hedging Agreements.

 

2

--------------------------------------------------------------------------------


 

“Bankruptcy Code” shall mean the United States Bankruptcy Code, as now existing
or hereafter amended.

 

“Base Rate” shall mean the prime rate as announced by the Bank from time to time
which shall remain fixed during any Interest Period.

 

“Base Rate Loan” means any Loan which bears interest at or by reference to the
Base Rate.

 

“Base Rate Margin” shall have the meaning as set forth in the Applicable Margin.

 

“Business Day” shall mean any day other than a Saturday, Sunday or a legal
holiday on which banks are authorized or required to be closed for the conduct
of commercial banking business in Chicago, Illinois.

 

“Capital Expenditures” shall mean all expenditures, net of sales, (including
Capitalized Lease Obligations) which, in accordance with GAAP, would be required
to be capitalized and shown on the consolidated balance sheet of the Borrower,
but excluding expenditures made in connection with the replacement, substitution
or restoration of assets to the extent financed (i) from insurance proceeds (or
other similar recoveries) paid on account of the loss of or damage to the assets
being replaced or restored or (ii) with awards of compensation arising from the
taking by eminent domain or condemnation of the assets being replaced.

 

“Capital Lease” shall mean, as to any Person, a lease of any interest in any
kind of property or asset, whether real, personal or mixed, or tangible or
intangible, by such Person, as lessee, that is, or should be, in accordance with
Financial Accounting Standards Board Statement No. 13, as amended from time to
time, or, if such statement is not then in effect, such statement of GAAP as may
be applicable, recorded as a “capital lease” on the financial statements of such
Person prepared in accordance with GAAP.

 

“Capital Securities” shall mean, with respect to any Person, all shares,
interests, participations or other equivalents (however designated, whether
voting or non-voting) of such Person’s capital, whether now outstanding or
issued or acquired after the date hereof, including common shares, preferred
shares, membership interests in a limited liability company, limited or general
partnership interests in a partnership or any other equivalent of such ownership
interest.

 

“Capitalized Lease Obligations” shall mean, as to any Person, all rental
obligations of such Person, as lessee under a Capital Lease which are or will be
required to be capitalized on the books of such Person.

 

3

--------------------------------------------------------------------------------


 

“Cash Equivalent Investment” shall mean, at any time, (a) any evidence of Debt,
maturing not more than one year after such time, issued or guaranteed by the
United States government or any agency thereof, (b) commercial paper, maturing
not more than one year from the date of issue, or corporate demand notes, in
each case (unless issued by the Bank or its holding company) rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P-l by Moody’s Investors Service, Inc., (c) any certificate
of deposit, time deposit or banker’s acceptance, maturing not more than one year
after such time, or any overnight Federal Funds transaction that is issued or
sold by the Bank or its holding company (or by a commercial banking institution
that is a member of the Federal Reserve System and has a combined capital and
surplus and undivided profits of not less than Five Hundred Thousand and 00/100
Dollars ($500,000,000)), (d) any repurchase agreement entered into with the
Bank, or other commercial banking institution of the nature referred to in
clause (c), which (i) is secured by a fully perfected security interest in any
obligation of the type described in any of clauses (a) through (c) above, and
(ii) has a market value at the time such repurchase agreement is entered into of
not less than 100% of the repurchase obligation of the Bank, or other commercial
banking institution, thereunder, (e) money market accounts or mutual funds which
invest exclusively in assets satisfying the foregoing requirements, (f) other
short term liquid investments approved in writing by the Bank, (g) cash held
outside the United States to be deposited in a bank rated at least A-l by
Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P-l by Moody’s Investors Service, Inc., or any other bank
acceptable to the Bank, (h) cash held within the United States to be invested in
short term instruments for periods of less than 270 days and rated at least A-l
by Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. or P-l by Moody’s Investors Service, Inc., to be held in an
institution acceptable to the Bank, and (i) Fully FDIC-insured deposits
(including CDARS deposits) held at any FDIC-insured bank.

 

“Cash Proceeds” shall have the meaning set forth in the UCC.

 

“Change in Control” shall mean if any party shall own and control, directly or
indirectly, more of the outstanding Capital Securities of the Borrower than
those Capital Securities that are owned and controlled, directly or indirectly,
by Brian Pratt.  For the purpose hereof, the terms “control” or “controlling”
shall mean the possession of the power to direct, or cause the direction of, the
management and policies of the Borrower by contract or voting of securities or
ownership interests.

 

“Chattel Paper” shall have the meaning set forth in the UCC.

 

“Collateral” shall have the meaning set forth in Section 6.1 hereof.

 

“Collateral Access Agreement” shall mean an agreement in form and substance
reasonably satisfactory to the Bank pursuant to which a mortgagee or lessor of
real property where the chief executive office of the Borrower is located or
where the chief executive office of any Subsidiary is located acknowledges the
Liens of the Bank and waives any Liens held by such Person on such property,
and, in the case of any such agreement with a mortgagee or lessor, permits the
Bank reasonable access to and use of such real property following the occurrence
and during the continuance of an Event of Default to assemble, complete and sell
any collateral stored or otherwise located thereon.

 

4

--------------------------------------------------------------------------------


 

“Commercial Tort Claims” shall have the meaning set forth in the UCC.

 

“Control Agreements” shall mean those agreements in form and substance
acceptable to the Bank executed by the Borrower and any other banking
institution(s) in favor of the Bank or any Subsidiary and any other banking
institution(s)  which grants the Bank a security interest in the Account(s) held
by the Borrower at such other banking institution(s) and any Subsidiary at such
other banking institution(s).

 

“Debt” shall mean, as to any Person, without duplication, (a) all borrowed money
of such Person (including principal, interest, fees and charges), whether or not
evidenced by bonds, debentures, notes or similar instruments; and (b) all
obligations, contingent or otherwise, with respect to the maximum face amount of
all letters of credit (whether or not drawn), bankers’ acceptances and similar
obligations issued for the account of such Person (including the Letters of
Credit), and all unpaid drawings in respect of such letters of credit, bankers’
acceptances and similar obligations.  Notwithstanding the foregoing, Debt shall
not include trade payables and accrued expenses incurred by such Person in
accordance with customary practices and in the ordinary course of business of
such Person.

 

“Default Rate” shall mean a per annum rate of interest equal to the Base Rate 
plus two percent (2%).

 

“Deposit Accounts” shall have the meaning set forth in the UCC.

 

“Depreciation” shall mean the total amounts added to depreciation, amortization,
obsolescence, valuation and other proper reserves, as reflected on the
Borrower’s financial statements and determined in accordance with GAAP.

 

“Documents” shall have the meaning set forth in the UCC.

 

“Electronic Chattel Paper” shall have the meaning set forth in the UCC.

 

“Employee Plan” includes any pension, stock bonus, employee stock ownership
plan, retirement, profit sharing, deferred compensation, stock option, bonus or
other incentive plan, whether qualified or nonqualified, or any disability,
medical, dental or other health plan, life insurance or other death benefit
plan, vacation benefit plan, severance plan or other employee benefit plan or
arrangement, including those pension, profit-sharing and retirement plans of the
Borrower described from time to time in the financial statements of the Borrower
and any pension plan, welfare plan, Defined Benefit Pension Plans (as defined in
ERISA) or any multi-employer plan, maintained or administered by the Borrower or
to which the Borrower is a party or may have any liability or by which the
Borrower is bound.

 

“Environmental Laws” shall mean all present or future federal, state or local
laws, statutes, common law duties, rules, regulations, ordinances and codes,
together with all administrative or judicial orders, consent agreements,
directed duties, requests, licenses, authorizations and permits of, and
agreements with, any governmental authority, in each case relating to any matter
arising out of or relating to public health and safety, or pollution or
protection of the environment or workplace, including any of the foregoing
relating to the presence, use, production, generation, handling, transport,
treatment, storage, disposal, distribution, discharge, emission, release,
threatened release, control or cleanup of any Hazardous Substance.

 

5

--------------------------------------------------------------------------------


 

“Equipment” shall have the meaning set forth in the UCC.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

 

“Excess Cash” shall mean Cash Equivalent Investments in excess of Five Million
and 00/100 Dollars ($5,000,000.00).

 

“Event of Default” shall mean any of the events or conditions which are set
forth in Section 11 hereof.

 

“Federal Funds Rate” shall mean, for any day, a fluctuating interest rate equal
for each day during such period to the weighted average of the rates on
overnight Federal funds transactions with members of the Federal Reserve System
arranged by Federal funds brokers, as published for such day (or, if such day is
not a Business Day, for the next preceding Business Day) by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day which is a
Business Day, the average of the quotations for such day on such transactions
received by the Bank from three Federal funds brokers of recognized standing
selected by the Bank.  The Bank’s determination of such rate shall be binding
and conclusive absent manifest error.

 

“Financial Assets” shall have the meaning set forth in the UCC.

 

“Fiscal Year” means the fiscal year of the Borrower and its Subsidiaries, which
period shall be the 12-month period ending on Borrower’s Fiscal Year End of each
year.

 

“Fixed Assets” shall mean land and buildings, motor vehicles, furniture, office
equipment, computers, fixtures and fittings, and plant and machinery.

 

“GAAP” shall mean generally accepted accounting principles as set forth from
time to time by the Financial Accounting Standards Board in its Accounting
Standards Codification and the rules and interpretive releases of the Securities
and Exchange Commission under the authority of federal securities laws which are
applicable to the circumstances as of the date of determination, provided,
however, that interim financial statements or reports shall be deemed in
compliance with GAAP despite the absence of footnotes and fiscal year-end
adjustments as required by GAAP.

 

“General Intangibles” shall have the meaning set forth in the UCC.

 

“Goods” shall have the meaning set forth in the UCC.

 

6

--------------------------------------------------------------------------------


 

“Guarantor” and “Guarantors” shall mean, respectively, each of and collectively,
the following Persons:  ARB, Inc.; ARB Structures, Inc.; Cardinal
Contractors, Inc.; Cardinal Mechanical, LP; Juniper Rock Corporation;
OnQuest, Inc.; Stellaris, LLC; and any other Person signing a Guaranty.

 

“Guaranties” shall mean the joint and several Guaranties executed by each
domestic Subsidiary of the Borrower in favor of the Bank.

 

“Hazardous Substances” shall mean (a) any petroleum or petroleum products,
radioactive materials, asbestos in any form that is or could become friable,
urea formaldehyde foam insulation, dielectric fluid containing levels of
polychlorinated biphenyls, radon gas and mold; (b) any chemicals, materials,
pollutant or substances defined as or included in the definition of “hazardous
substances”, “hazardous waste”, “hazardous materials”, “extremely hazardous
substances”, “restricted hazardous waste”, “toxic substances”, “toxic
pollutants”, “contaminants”, “pollutants” or words of similar import, under any
applicable Environmental Law; and (c) any other chemical, material or substance,
the exposure to, or release of which is prohibited, limited or regulated by any
governmental authority or for which any duty or standard of care is imposed
pursuant to, any Environmental Law.

 

“Hedging Agreement” shall mean any interest rate, currency or commodity swap
agreement, cap agreement or collar agreement, and any other agreement or
arrangement designed to protect a Person against fluctuations in interest rates,
currency exchange rates or commodity prices.

 

“Hedging Obligation” shall mean, with respect to any Person, any liability of
such Person under any Hedging Agreement.

 

“Indemnified Party” and “Indemnified Parties” shall mean, respectively, each of
the Bank and any parent corporation, Affiliate or Subsidiary of the Bank, and
each of their respective officers, directors, employees, attorneys and agents,
and all of such parties and entities.

 

“Instruments” shall have the meaning set forth in the UCC.

 

“Intellectual Property” shall mean the collective reference to all rights,
priorities and privileges relating to intellectual property, whether arising
under United States, multinational or foreign laws or otherwise, including
copyrights, patents, service marks and trademarks, and all registrations and
applications for registration therefor and all licensees thereof, trade names,
domain names, technology, know-how and processes, and all rights to sue at law
or in equity for any infringement or other impairment thereof, including the
right to receive all proceeds and damages therefrom.

 

7

--------------------------------------------------------------------------------


 

“Interest Charges” shall mean, for any period, the sum of:  (a) all interest,
charges and related expenses payable with respect to that fiscal period to a
lender in connection with borrowed money or the deferred purchase price of
assets that are treated as interest in accordance with GAAP, plus (b) the
portion of Capitalized Lease Obligations with respect to that fiscal period that
should be treated as interest in accordance with GAAP, plus (c) all charges paid
or payable (without duplication) during that period with respect to any Hedging
Agreements.

 

“Interest Period” shall mean successive one week, two week, one month, two
month, three month or six month periods, beginning and ending as provided in
this Agreement.

 

“Inventory” shall have the meaning set forth in the UCC.

 

“Investment” shall mean, with respect to any Person, any investment in another
Person, whether by acquisition of any debt or equity security, by making any
loan or advance, by becoming obligated with respect to a Contingent Liability in
respect of obligations of such other Person (other than travel and similar
advances to employees in the ordinary course of business).

 

“Investment Property” shall have the meaning set forth in the UCC.

 

“Letter of Credit” and “Letters of Credit” shall mean, respectively, a letter of
credit and all such letters of credit issued by the Bank, in its sole
discretion, upon the execution and delivery by the Borrower and the acceptance
by the Bank of a Master Letter of Credit Agreement and a Letter of Credit
Application.

 

“Letter of Credit Application” shall mean, with respect to any request for the
issuance of a Letter of Credit, a letter of credit application in the form being
used by the Bank at the time of such request for the type of Letter of Credit
requested.

 

“Letter of Credit Commitment” shall mean, at any time, an amount equal to
Fifteen Million and 00/100 Dollars ($15,000,000.00) which is a sub-limit of
Revolving Loan A.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.1(j).

 

“Letter of Credit Maturity Date” shall mean the maturity date as set forth in
the Master Letter of Credit Agreement.

 

“Letter of Credit Obligations” shall mean, at any time, an amount equal to the
aggregate of the original face amounts of all Letters of Credit minus the sum of
(i) the amount of any reductions in the original face amount of any Letter of
Credit which did not result from a draw thereunder, (ii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit for which the Borrower has reimbursed the Bank, (iii) the amount of any
payments made by the Bank with respect to any draws made under a Letter of
Credit which have been converted to a Revolving Loan as set forth in
Section 2.7, and (iv) the portion of any issued but expired Letter of Credit
which has not been drawn by the beneficiary thereunder.  For purposes of
determining the outstanding Letter of Credit Obligations at any time, the Bank’s
acceptance of a draft drawn on the Bank pursuant to a Letter of Credit shall
constitute a draw on the applicable Letter of Credit at the time of such
acceptance.

 

8

--------------------------------------------------------------------------------


 

“Letter of Credit Rights” shall have the meaning set forth in the UCC.

 

“Liabilities” shall mean at all times all liabilities of the Borrower that would
be shown as such on a balance sheet of the Borrower prepared in accordance with
GAAP.

 

“LIBOR” shall mean a rate of interest equal to (a) the per annum rate of
interest at which United States dollar deposits for a period equal to the
relevant Interest Period are offered in the London Interbank Eurodollar market
at 11:00 a.m. (London time) two Business Days prior to the commencement of such
Interest Period (or three Business Days prior to the commencement of such
Interest Period if banks in London, England were not open and dealing in
offshore United States dollars on such second preceding Business Day), as
displayed in the Bloomberg Financial Markets system (or other authoritative
source selected by the Bank in its sole discretion), divided by (b) a number
determined by subtracting from 1.00 the then stated maximum reserve percentage
for determining reserves to be maintained by member banks of the Federal Reserve
System for Eurocurrency funding or liabilities as defined in Regulation D (or
any successor category of liabilities under Regulation D), or as LIBOR is
otherwise determined by the Bank in its sole and absolute discretion.  The
Bank’s determination of LIBOR shall be conclusive, absent manifest error.

 

“LIBOR Loan” or “LIBOR Loans” shall mean that portion, and collectively those
portions, of the aggregate outstanding principal balance of the Loans that bear
interest at the LIBOR Rate.

 

“LIBOR Margin” shall have the meaning as set forth in the Applicable Margin.

 

“LIBOR Rate” shall mean a per annum rate of interest equal to LIBOR for the
relevant Interest Period, plus the Applicable Margin which LIBOR Rate shall
remain fixed during such Interest Period.

 

“Lien” shall mean, with respect to any Person, any interest granted by such
Person in any real or personal property, asset or other right owned or being
purchased or acquired by such Person (including an interest in respect of a
Capital Lease) which secures payment or performance of any obligation and shall
include any mortgage, lien, encumbrance, title retention lien, charge or other
security interest of any kind, whether arising by contract, as a matter of law,
by judicial process or otherwise.

 

“Loans” shall mean the Revolving Loans made by the Bank to the Borrower and all
Letter of Credit Obligations, under and pursuant to this Agreement.

 

“Loan Documents” shall mean each of the agreements, documents, instruments and
certificates set forth in Section 3.1 hereof, and any and all such other
instruments, documents, certificates and agreements from time to time executed
and delivered by the Borrower, the Guarantors or any of their Subsidiaries for
the benefit of the Bank pursuant to any of the foregoing, and all amendments,
restatements, supplements and other modifications thereto.

 

9

--------------------------------------------------------------------------------


 

“Master Letter of Credit Agreement” shall mean, at any time, with respect to the
issuance of Letters of Credit, a Master Letter of Credit Agreement in the form
being used by the Bank at such time.

 

“Material” shall mean the description of any claim which could, if determined
adversely, result in a Material Adverse Effect.

 

“Material Adverse Effect” shall mean (a) a material adverse change in, or a
material adverse effect upon, the assets, business, properties,  prospects,
condition (financial or otherwise) or results of operations of the Borrower and
its Subsidiaries taken as a whole, (b) a material impairment of the ability of
the Borrower and its Subsidiaries to perform any of the Obligations under any of
the Loan Documents, or (c) a material adverse effect on (i) any substantial
portion of the Collateral,  (ii) the legality, validity, binding effect or
enforceability against the Borrower and its Subsidiaries of any of the Loan
Documents, (iii) the perfection or priority of any Lien granted to the Bank
under any Loan Document, or (iv) the rights or remedies of the Bank under any
Loan Document.

 

“Noncash Proceeds” shall have the meaning set forth in the UCC.

 

“Non-Excluded Taxes” shall have the meaning set forth in Section 2.7(a) hereof.

 

“Notes” shall mean the Revolving Notes.

 

“Obligations” shall mean the Loans, as evidenced by any Note, all interest
accrued thereon (including interest which would be payable as post-petition in
connection with any bankruptcy or similar proceeding, whether or not permitted
as a claim thereunder), any fees due the Bank hereunder, any expenses incurred
by the Bank hereunder, including without limitation, all liabilities and
obligations under this Agreement, under any other Loan Document, any
reimbursement obligations of the Borrower or any Subsidiary of the Borrower in
respect of Letters of Credit, all Hedging Obligations of the Borrower or any
Subsidiary of the Borrower which are owed to the Bank or any Affiliate of the
Bank, and all Bank Product Obligations of the Borrower or any Subsidiary of the
Borrower, and any and all other liabilities and obligations owed by the Borrower
or any Subsidiary of the Borrower to the Bank or any Affiliate of the Bank from
time to time, howsoever created, arising or evidenced, whether direct or
indirect, joint or several, absolute or contingent, now or hereafter existing,
or due or to become due, together with any and all renewals, extensions,
restatements or replacements of any of the foregoing.

 

“Obligor” shall mean the Borrower, any Subsidiary of the Borrower, any
Guarantor, accommodation endorser, third party pledgor, or any other party
liable with respect to the Obligations.

 

“Organizational Identification Number” means, with respect to Borrower, the
organizational identification number assigned to Borrower by the applicable
governmental unit or agency of the jurisdiction of organization of the Borrower.

 

10

--------------------------------------------------------------------------------


 

“Other Taxes” shall mean any present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies which arise from the
execution, delivery, enforcement or registration of, or otherwise with respect
to, this Agreement or any of the other Loan Documents.

 

“Payment Intangibles” shall have the meaning set forth in the UCC.

 

“Permitted Liens” shall mean (a) Liens for Taxes, assessments or other
governmental charges not at the time delinquent or thereafter payable without
penalty or being contested in good faith by appropriate proceedings and, in each
case, for which it maintains adequate reserves in accordance with GAAP and in
respect of which no Lien has been filed; (b) Liens arising in the ordinary
course of business (such as (i) Liens of carriers, warehousemen, mechanics and
materialmen and other similar Liens imposed by law, and (ii) Liens in the form
of deposits or pledges incurred in connection with worker’s compensation,
unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety bonds, bids, performance bonds
and similar obligations) for sums not overdue or being contested in good faith
by appropriate proceedings and not involving any advances or borrowed money or
the deferred purchase price of property or services, which do not in the
aggregate materially detract from the value of the property or assets of the
Borrower or materially impair the use thereof in the operation of the Borrower’s
business and, in each case, for which it maintains adequate reserves in
accordance with GAAP and in respect of which no Lien has been filed; (c) Liens
described on Schedule 9.2 as of the Closing Date; (d) attachments, appeal bonds,
judgments and other similar Liens, for sums not exceeding Five Hundred Thousand
and 00/100 Dollars ($500,000.00) arising in connection with court proceedings,
provided the execution or other enforcement of such Liens is effectively stayed
and the claims secured thereby are being actively contested in good faith and by
appropriate proceedings and to the extent such judgments or awards do not
constitute an Event of Default under Section 10.8 hereof; (e) easements, rights
of way, restrictions, minor defects or irregularities in title and other similar
Liens not interfering in any material respect with the ordinary conduct of the
business of the Borrower or any of its Subsidiaries; (f) Liens arising in
connection with Capitalized Lease Obligations (and attaching only to the
property being leased); (g) subject to the limitation set forth in
Section 9.1(h), Liens that constitute purchase money security interests on any
property securing Debt incurred for the purpose of financing all or any part of
the cost of acquiring such property, provided that any such Lien attaches to
such property within twenty (20) days of the acquisition thereof and attaches
solely to the property so acquired; (h) Liens granted to the Bank hereunder and
under the Loan Documents; (i) subject to the limitations set forth in
Section 9.4, Liens arising in connection with the incurrence of Capital
Expenditures; and (j) Liens for certain Equipment as approved by the Bank.

 

“Person” shall mean any natural person, partnership, limited liability company,
corporation, trust, joint venture, joint stock company, association,
unincorporated organization, government or agency or political subdivision
thereof, or other entity, whether acting in an individual, fiduciary or other
capacity.

 

“Proceeds” shall have the meaning set forth in the UCC.

 

11

--------------------------------------------------------------------------------


 

“Regulatory Change” shall mean the introduction of, or any change in any
applicable law, treaty, rule, regulation or guideline or in the interpretation
or administration thereof by any governmental authority or any central bank or
other fiscal, monetary or other authority having jurisdiction over the Bank or
its lending office.

 

“Revolving Interest Rate” shall mean either LIBOR plus the Applicable Margin or
Base Rate plus the Applicable Margin.

 

“Revolving Loan” and “Revolving Loans” shall mean, respectively, each loan and
all outstanding loans made by the Bank to the Borrower under and pursuant to
this Agreement, as set forth in Section 2.1 of this Agreement including
Revolving Loan A and Revolving Loan B.

 

“Revolving Loan Availability” shall mean, at any time, an amount equal to the
Revolving Loan Commitment minus the Letter of Credit Obligations minus
outstanding Revolving Loans.

 

“Revolving Loan A” shall mean the Revolving Loan in the amount of the Revolving
Loan A Commitment.

 

“Revolving Loan B” shall mean the Revolving Loan in the amount of the Revolving
Loan B Commitment.

 

“Revolving Loan A Commitment” shall mean Twenty Million and 00/100 Dollars
($20,000,000.00).

 

“Revolving Loan B Commitment” shall mean Fifteen Million and 00/100 Dollars
($15,000,000.00).

 

“Revolving Loan A Maturity Date” shall mean October 28, 2012, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.

 

“Revolving Loan B Maturity Date” shall mean October 27, 2010, unless extended by
the Bank pursuant to any modification, extension or renewal note executed by the
Borrower and accepted by the Bank in its sole and absolute discretion in
substitution for the Revolving Note.

 

“Revolving Loan Maturity Dates” shall mean Revolving Loan A Maturity Date and
Revolving Loan B Maturity Date.

 

“Revolving Notes” shall mean revolving notes in the form prepared by and
acceptable to the Bank, dated as of the date hereof, each in the amount of the
Revolving Loan A Commitment and the Revolving Loan B Commitment and maturing on
the Revolving Loan A Maturity Date and the Revolving Loan B Maturity Date, duly
executed by the Borrower and payable to the order of the Bank, together with any
and all renewal, extension, modification or replacement notes executed by the
Borrower and delivered to the Bank and given in substitution therefor.

 

12

--------------------------------------------------------------------------------


 

“Securities” shall have the meaning set forth in the UCC.

 

“Senior Debt” shall mean all Debt of the Borrower and its Subsidiaries other
than Subordinated Debt.

 

“Software” shall have the meaning set forth in the UCC.

 

“Subordinated Debt” shall mean that portion of the Debt of the Borrower which is
subordinated to the Obligations in a manner satisfactory to the Bank, including
right and time of payment of principal and interest.

 

“Subsidiary” and “Subsidiaries” shall mean, respectively, with respect to any
Person, each and all such corporations, partnerships, limited partnerships,
limited liability companies, limited liability partnerships, joint ventures or
other entities of which or in which such Person owns, directly or indirectly,
such number of outstanding Capital Securities as have more than fifty percent
(50.00%) of the ordinary voting power for the election of directors or other
managers of such corporation, partnership, limited liability company or other
entity.  Unless the context otherwise requires, each reference to Subsidiaries
herein shall be a reference to Subsidiaries of the Borrower.

 

“Supporting Obligations” shall have the meaning set forth in the UCC.

 

“Tangible Assets” shall mean the total of all assets appearing on a balance
sheet of the Borrower prepared in accordance with GAAP (with Inventory being
valued at the lower of cost or market), after deducting all proper reserves
(including reserves for Depreciation) minus the sum of (i) goodwill, patents,
trademarks, prepaid expenses and other personal property which is classified as
intangible property in accordance with GAAP, and (ii) any amounts due from
shareholders, officers or employees of the Borrower.

 

“Tangible Net Worth” shall mean at any time the total of Tangible Assets minus
Liabilities plus Subordinated Debt.

 

“Taxes” shall mean any and all present and future taxes, duties, levies,
imposts, deductions, assessments, charges or withholdings, and any and all
liabilities (including interest and penalties and other additions to taxes) with
respect to the foregoing.

 

“Total Debt” shall mean all Debt of the Borrower and its Subsidiaries,
determined on a consolidated basis, excluding Debt of the Borrower to
Subsidiaries and Debt of Subsidiaries to the Borrower or to other Subsidiaries.

 

“UCC” shall mean the Uniform Commercial Code in effect in the state of Illinois
from time to time.

 

13

--------------------------------------------------------------------------------


 

“Unmatured Event of Default” shall mean any event which, with the giving of
notice, the passage of time or both, would constitute an Event of Default.

 

“Un-Used Fee A” shall have the meaning set forth in Section 8.23 hereof.

 

“Un-Used Fee B” shall have the meaning set forth in Section 8.24 hereof.

 

“Un-Used Fees” shall mean the Un-Used Fee A and the Un-Used Fee B.

 

“Voidable Transfer” shall have the meaning set forth in Section 13.21 hereof.

 

“Wholly-Owned Subsidiary” shall mean any Subsidiary of which or in which the
Borrower owns, directly or indirectly, one hundred percent (100%) of the Capital
Securities of such Subsidiary.

 

1.2                                 Accounting Terms.  Any accounting terms used
in this Agreement which are not specifically defined herein shall have the
meanings customarily given them in accordance with GAAP.  Calculations and
determinations of financial and accounting terms used and not otherwise
specifically defined hereunder and the preparation of financial statements to be
furnished to the Bank pursuant hereto shall be made and prepared, both as to
classification of items and as to amount, in accordance with sound accounting
practices and GAAP as used in the preparation of the financial statements of the
Borrower on the date of this Agreement.  If any changes in accounting principles
or practices from those used in the preparation of the financial statements are
hereafter occasioned by the promulgation of rules, regulations, pronouncements
and opinions by or required by the Financial Accounting Standards Board or the
American Institute of Certified Public Accountants (or any successor thereto or
agencies with similar functions), which results in a material change in the
method of accounting in the financial statements required to be furnished to the
Bank hereunder or in the calculation of financial covenants, standards or terms
contained in this Agreement, the parties hereto agree to enter into good faith
negotiations to amend such provisions so as equitably to reflect such changes to
the end that the criteria for evaluating the financial condition and performance
of the Borrower will be the same after such changes as they were before such
changes; and if the parties fail to agree on the amendment of such provisions,
the Borrower will furnish financial statements in accordance with such changes,
but shall provide calculations for all financial covenants, perform all
financial covenants and otherwise observe all financial standards and terms in
accordance with applicable accounting principles and practices in effect
immediately prior to such changes.  Calculations with respect to financial
covenants required to be stated in accordance with applicable accounting
principles and practices in effect immediately prior to such changes shall be
reviewed and certified by the Borrower’s accountants.

 

1.3                                 Other Terms Defined in UCC.  All other
capitalized words and phrases used herein and not otherwise specifically defined
herein shall have the respective meanings assigned to such terms in the UCC, to
the extent the same are used or defined therein.

 

14

--------------------------------------------------------------------------------


 

1.4                                       Other Interpretive Provisions.

 

(a)                                  The meanings of defined terms are equally
applicable to the singular and plural forms of the defined terms.  Whenever the
context so requires, the neuter gender includes the masculine and feminine, the
single number includes the plural, and vice versa, and in particular the word
“Borrower” shall be so construed.

 

(b)                                 Section and Schedule references are to this
Agreement unless otherwise specified.  The words “hereof”, “herein” and
“hereunder” and words of similar import when used in this Agreement shall refer
to this Agreement as a whole and not to any particular provision of this
Agreement.

 

(c)                                  The term “including” is not limiting, and
means “including, without limitation”.

 

(d)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including”; the words “to” and “until” each mean “to but excluding”, and the
word “through” means “to and including”.

 

(e)                                  Unless otherwise expressly provided herein,
(i) references to agreements (including this Agreement and the other Loan
Documents) and other contractual instruments shall be deemed to include all
subsequent amendments, restatements, supplements and other modifications
thereto, but only to the extent such amendments, restatements, supplements and
other modifications are not prohibited by the terms of any Loan Document, and
(ii) references to any statute or regulation shall be construed as including all
statutory and regulatory provisions amending, replacing, supplementing or
interpreting such statute or regulation.

 

(f)                                    To the extent any of the provisions of
the other Loan Documents are inconsistent with the terms of this Agreement, the
provisions of this Agreement shall govern.

 

(g)                                 This Agreement and the other Loan Documents
may use several different limitations, tests or measurements to regulate the
same or similar matters.  All such limitations, tests and measurements are
cumulative and each shall be performed in accordance with its terms.

 

Section 2.                                            COMMITMENT OF THE BANK.

 

2.1.                              Revolving Commitment. The basic terms of the
Revolving Commitment are as follows:

 

(a)                                  Amount.  The amount of the Revolving
Commitment is Thirty-Five Million and 00/100 Dollars ($35,000,000.00) (the
“Revolving Commitment”), but that amount may be reduced and terminated pursuant
to the provisions of this Agreement.  The Revolving Loan A Commitment is Twenty
Million and 00/100 Dollars ($20,000,000.00) and the Revolving Loan B Commitment
is Fifteen Million and 00/100 Dollars ($15,000,000.00).

 

15

--------------------------------------------------------------------------------


 

(b)                                 Term.  The Revolving Loan A Commitment shall
terminate on the Revolving Loan A Maturity Date and the Revolving Loan B
Commitment shall terminate on the Revolving Loan B Maturity Date.

 

(c)                                  Revolving Loans.  Pursuant to the terms of
this Agreement and the Revolving Notes, Bank agrees that so long as the
Revolving Commitment remains in effect, to grant Borrower such Revolving Loans
as Borrower may from time to time request (“Revolving Loans”).   The Revolving
Loans shall be used by the Borrower for the purpose of working capital and
general corporate purposes.

 

(d)                                 Revolving Note.  The Revolving Loans shall
be evidenced at all times by Revolving Notes executed and delivered by the
Borrower, payable to the order of the Bank in a principal amount equal to the
dollar amount of the Revolving Loan A Commitment and the Revolving Loan B
Commitment as in effect at the execution and delivery of the Notes and being in
the form prepared by and acceptable to the Bank (as amended, restated,
supplemented or otherwise modified from time to time, the “Revolving Notes”).

 

(e)                                  Revolving Loan Interest and Payments.  The
principal amount of the Revolving Loans outstanding from time to time shall bear
interest at the applicable Revolving Interest Rate.  Accrued and unpaid interest
on the unpaid principal balance of all Revolving Loans outstanding from time to
time which are Base Rate Loans, shall be due and payable on the last Business
Day of each month.  Accrued and unpaid interest on the unpaid principal balance
of all Revolving Loans outstanding from time to time which are LIBOR Loans shall
be payable on the last Business Day of each Interest Period, commencing on the
first such date to occur after the date hereof, on the date of any principal
repayment of a LIBOR Loan and on the Revolving Loan Maturity Dates. From and
after maturity, or after the occurrence and during the continuation of an Event
of Default, interest on the outstanding principal balance of the Revolving
Loans, at the option of the Bank, may accrue at the Default Rate and shall be
payable upon demand from the Bank.

 

(f)                                    Revolving Loan Principal Payments.

 

(i)                                     Revolving Loan Mandatory Payments.  All
Revolving Loans hereunder shall be repaid by the Borrower on the Revolving Loan
Maturity Dates, unless payable sooner pursuant to the provisions of this
Agreement.  In the event the aggregate outstanding principal balance of all
Revolving Loans and Letter of Credit Obligations hereunder exceeds the Revolving
Loan Availability, the Borrower shall, without notice or demand of any kind,
immediately make such repayments of the Revolving Loans or take such other
actions as are satisfactory to the Bank as shall be necessary to eliminate such
excess.

 

16

--------------------------------------------------------------------------------


 

(ii)                                  Optional Prepayments.   The Borrower may
from time to time prepay the Revolving Loans which are Base Rate Loans, in whole
or in part, without any prepayment penalty whatsoever, provided that any
prepayment of the entire principal balance of the Base Rate Loans shall include
accrued interest on such Base Rate Loans to the date of such prepayment.

 

(g)                                 Revolving Loan Requests.  A Revolving Loan
is properly requested if requested orally or in writing not later than 2:00 p.m.
central of the Business Day upon which that Revolving Loan is to be made.  Each
request for a Revolving Loan shall of itself constitute, both when made and when
honored, a representation and warranty by Borrower to Bank that Borrower is
entitled to obtain the requested Revolving Loan.  Bank is hereby directed,
absent notice from Borrower to the contrary, to disburse the proceeds of each
Revolving Loan to Borrower’s general checking account with Bank.  Bank shall
have no duty to follow, nor any liability for, the application of any proceeds
of any Revolving Loan.

 

(h)                                 Condition – No Default.  In addition to the
provisions contained in the Revolving Notes, Borrower shall not be entitled to
obtain any Revolving Loan under Section 2.1(c) herein if:

 

(i)                                     any default under this Agreement or any
other Loan Document shall then exist or would thereupon begin to exist;

 

(ii)                                  any representation or warranty made herein
or in any Loan Document shall have ceased to be true and complete in any
material respect; or

 

(iii)                               there shall have occurred any Material
Adverse Effect on Borrower’s financial condition, properties or business since
the date of Borrower’s most recent financial statements, if any, furnished to
Bank pursuant to Section 8.8.

 

Each credit request, both when made and when honored, shall of itself constitute
a continuing representation and warranty by Borrower that Borrower is entitled
to obtain, and Bank is obligated to make, the requested Revolving Loan.

 

(i)                                     Amount.  No Revolving Loan shall be made
if, after giving effect thereto, the aggregate unpaid principal balance of the
Revolving Loans would exceed either the amount of the Revolving Commitment minus
the Revolving Loan Availability.

 

2.2.                              Letters of Credit.  Subject to the terms and
conditions of this Agreement and upon (i) the execution by the Borrower and the
Bank of a Master Letter of Credit Agreement in form and substance acceptable to
the Bank (together with all amendments, modifications and restatements thereof,
the “Master Letter of Credit Agreement”), and (ii) the execution and delivery by
the Borrower, and the acceptance by the Bank, in its sole and absolute
discretion, of a Letter of Credit Application, the Bank agrees to issue for the
account of the Borrower such Letters of Credit in the standard form of the Bank
and otherwise in form and substance acceptable to the Bank, from time to time
during the term of this Agreement, provided that the Letter of Credit
Obligations may not at any time exceed the Letter of Credit Commitment and
provided further, that no Letter of Credit shall have an expiration date later
than the Letter of Credit Maturity Date.  The amount of any payments made by the
Bank with respect to draws

 

17

--------------------------------------------------------------------------------


 

made by a beneficiary under a Letter of Credit for which the Borrower has failed
to reimburse the Bank upon the earlier of (i) the Bank’s demand for repayment,
or (ii) five (5) days from the date of such payment to such beneficiary by the
Bank, shall be deemed to have been converted to a Revolving Loan as of the date
such payment was made by the Bank to such beneficiary.  Upon the occurrence of
an Event of a Default and at the option of the Bank, all Letter of Credit
Obligations shall be converted to Revolving Loans consisting of Base Rate Loans,
all without demand, presentment, protest or notice of any kind, all of which are
hereby waived by the Borrower. To the extent the provisions of the Master Letter
of Credit Agreement differ from, or are inconsistent with, the terms of this
Agreement, the provisions of this Agreement shall govern. The Borrower shall pay
the Bank a Letter of Credit Fee as per the Applicable Margin.

 

2.3.                              Additional LIBOR Loan Provisions.

 

(a)                                  LIBOR Loan Prepayments.  Notwithstanding
anything to the contrary contained herein, the principal balance of any LIBOR
Loan may not be prepaid in whole or in part at any time.  If, for any reason, a
LIBOR Loan is paid prior to the last Business Day of any Interest Period,
whether voluntary, involuntary, by reason of acceleration or otherwise, each
such prepayment of a LIBOR Loan will be accompanied by the amount of accrued
interest on the amount prepaid and any and all costs, expenses, penalties and
charges incurred by the Bank as a result of the early termination or breakage of
a LIBOR Loan, plus the amount, if any, by which (i) the additional interest
which would have been payable during the Interest Period on the LIBOR Loan
prepaid had it not been prepaid, exceeds (ii) the interest which would have been
recoverable by the Bank by placing the amount prepaid on deposit in the domestic
certificate of deposit market, the eurodollar deposit market, or other
appropriate money market selected by the Bank, for a period starting on the date
on which it was prepaid and ending on the last day of the Interest Period for
such LIBOR Loan.  The amount of any such loss or expense payable by the Borrower
to the Bank under this section shall be determined in the Bank’s sole discretion
based upon the assumption that the Bank funded its loan commitment for LIBOR
Loans in the London Interbank Eurodollar market and using any reasonable
attribution or averaging methods which the Bank deems appropriate and practical,
provided, however, that the Bank is not obligated to accept a deposit in the
London Interbank Eurodollar market in order to charge interest on a LIBOR Loan
at the LIBOR Rate.

 

(b)                                 LIBOR Unavailability.  If the Bank
determines in good faith (which determination shall be conclusive, absent
manifest error) prior to the commencement of any Interest Period that (i) the
making or maintenance of any LIBOR Loan would violate any applicable law, rule,
regulation or directive, whether or not having the force of law, (ii) United
States dollar deposits in the principal amount, and for periods equal to the
Interest Period for funding any LIBOR Loan are not available in the London
Interbank Eurodollar market in the ordinary course of business, (iii) by reason
of circumstances affecting the London Interbank Eurodollar market, adequate and
fair means do not exist for ascertaining the LIBOR Rate to be applicable to the
relevant LIBOR Loan, or (iv) the LIBOR Rate does not accurately reflect the cost
to the Bank of a LIBOR Loan, the Bank shall promptly notify the Borrower thereof
and, so long as the foregoing conditions continue, none of the Loans may be
advanced as a LIBOR Loan thereafter.  In addition, at the Borrower’s option,
each existing LIBOR Loan shall be immediately (i) converted to a Base Rate Loan
on the last Business Day of the then existing Interest Period, or (ii) due and
payable on the last Business Day of the then existing Interest Period, without
further demand, presentment, protest or notice of any kind, all of which are
hereby waived by the Borrower.

 

18

--------------------------------------------------------------------------------


 

(c)                                  Regulatory Change.  In addition, if, after
the date hereof, a Regulatory Change shall, in the reasonable determination of
the Bank, make it unlawful for the Bank to make or maintain the LIBOR Loans,
then the Bank shall promptly notify the Borrower and none of the Loans may be
advanced as a LIBOR Loan thereafter.  In addition, at the Borrower’s option,
each existing LIBOR Loan shall be immediately (i) converted to a Base Rate Loan
on the last Business Day of the then existing Interest Period or on such earlier
date as required by law, or (ii) due and payable on the last Business Day of the
then existing Interest Period or on such earlier date as required by law, all
without further demand, presentment, protest or notice of any kind, all of which
are hereby waived by the Borrower.

 

(d)                                 LIBOR Indemnity.  If any Regulatory Change,
or compliance by the Bank or any Person controlling the Bank with any request or
directive of any governmental authority, central bank or comparable agency
(whether or not having the force of law) shall (a) impose, modify or deem
applicable any assessment, reserve, special deposit or similar requirement
against assets held by, or deposits in or for the account of or loans by, or any
other acquisition of funds or disbursements by, the Bank; (b) subject the Bank
or any LIBOR Loan to any tax, duty, charge, stamp tax or fee or change the basis
of taxation of payments to the Bank of principal or interest due from the
Borrower to the Bank hereunder (other than a change in the taxation of the
overall net income of the Bank); or (c) impose on the Bank any other condition
regarding such LIBOR Loan or the Bank’s funding thereof, and the Bank shall
determine (which determination shall be conclusive, absent manifest error) that
the result of the foregoing is to increase the cost to, or to impose a cost on,
the Bank or such controlling Person of making or maintaining such LIBOR Loan or
to reduce the amount of principal or interest received by the Bank hereunder,
then the Borrower shall pay to the Bank or such controlling Person, on demand,
such additional amounts as the Bank shall, from time to time, determine are
sufficient to compensate and indemnify the Bank for such increased cost or
reduced amount.

 

2.4.                              Interest and Fee Computation; Collection of
Funds.  Except as otherwise set forth herein, all interest and fees shall be
calculated on the basis of a year consisting of 360 days and shall be paid for
the actual number of days elapsed.  Principal payments submitted in funds not
immediately available shall continue to bear interest until collected.  If any
payment to be made by the Borrower hereunder or under any Note shall become due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day and such extension of time shall be included in
computing any interest in respect of such payment.  Notwithstanding anything to
the contrary contained herein, the final payment due under any of the Loans must
be made by wire transfer or other immediately available funds.  All payments
made by the Borrower

 

19

--------------------------------------------------------------------------------


 

hereunder or under any of the Loan Documents shall be made without setoff,
counterclaim, or other defense.  To the extent permitted by applicable law, all
payments hereunder or under any of the Loan Documents (including any payment of
principal, interest, or fees) to, or for the benefit, of any Person shall be
made by the Borrower free and clear of, and without deduction or withholding
for, or account of, any taxes now or hereinafter imposed by any taxing
authority. The Borrower shall pay the Bank the Un-Used Fee A and the Un-Used Fee
B as per the Applicable Margin, which Un-Used Fees shall be (A) calculated on
the basis of a year consisting of 360 days, (B) paid for the actual number of
days elapsed, and (C) payable quarterly in arrears on the last day of each
March, June, September and December, commencing on December 31, 2009, and on the
Revolving Loan Maturity Date.  Issued but undrawn Letters of Credit will count
as utilization for the purposes of calculating the Un-Used Fees.

 

2.5.                              Letters of Credit.  Subject to the terms and
conditions of this Agreement and upon (i) the execution by the Borrower and the
Bank of a Master Letter of Credit Agreement in form and substance acceptable to
the Bank (together with all amendments, modifications and restatements thereof,
the “Master Letter of Credit Agreement”), and (ii) the execution and delivery by
the Borrower, and the acceptance by the Bank, in its sole and absolute
discretion, of a Letter of Credit Application, the Bank agrees to issue for the
account of the Borrower such Letters of Credit in the standard form of the Bank
and otherwise in form and substance acceptable to the Bank, from time to time
during the term of this Agreement, provided that the Letter of Credit
Obligations may not at any time exceed the Letter of Credit Commitment and
provided further, that no Letter of Credit shall have an expiration date later
than the Letter of Credit Maturity Date.  The amount of any payments made by the
Bank with respect to draws made by a beneficiary under a Letter of Credit for
which the Borrower has failed to reimburse the Bank upon the earlier of (i) the
Bank’s demand for repayment, or (ii) five (5) days from the date of such payment
to such beneficiary by the Bank, shall be deemed to have been converted to a
Revolving Loan as of the date such payment was made by the Bank to such
beneficiary.  Upon the occurrence of an Event of a Default and at the option of
the Bank, all Letter of Credit Obligations shall be converted to Revolving Loans
consisting of Base Rate Loans, all without demand, presentment, protest or
notice of any kind, all of which are hereby waived by the Borrower. To the
extent the provisions of the Master Letter of Credit Agreement differ from, or
are inconsistent with, the terms of this Agreement, the provisions of this
Agreement shall govern. The Borrower shall pay the Bank a Letter of Credit Fee
as per the Applicable Margin.

 

2.6.                              Taxes.

 

(a)                                  All payments made by the Borrower under
this Agreement shall be made free and clear of, and without deduction or
withholding for or on account of, any present or future income, stamp or other
taxes, levies, imposts, duties, charges, fees, deductions or withholdings, now
or hereafter imposed, levied, collected, withheld or assessed by any
governmental authority, excluding net income taxes and franchise taxes (imposed
in lieu of net income taxes) imposed on the Bank as a result of a present or
former connection between the Bank and the jurisdiction of the governmental
authority imposing such tax or any political subdivision or taxing authority
thereof or therein (other than any such connection arising solely from the Bank
having executed, delivered

 

20

--------------------------------------------------------------------------------


 

or performed its obligations or received a payment under, or enforced, this
Agreement or any other Loan Document).  If any such non-excluded taxes, levies,
imposts, duties, charges, fees, deductions or withholdings (collectively,
“Non-Excluded Taxes”) or Other Taxes are required to be withheld from any
amounts payable to the Bank hereunder, the amounts so payable to the Bank shall
be increased to the extent necessary to yield to the Bank (after payment of all
Non-Excluded Taxes and Other Taxes) interest or any such other amounts payable
hereunder at the rates or in the amounts specified in this Agreement, provided,
however, that the Borrower shall not be required to increase any such amounts
payable to the Bank with respect to any Non-Excluded Taxes that are attributable
to the Bank’s failure to comply with the requirements of Section 3.7(c).

 

(b)                                 The Borrower shall pay any Other Taxes to
the relevant governmental authority in accordance with applicable law.

 

(c)                                  At the request of the Borrower and at the
Borrower’s sole cost, the Bank shall take reasonable steps to (i) contest its
liability for any Non-Excluded Taxes or Other Taxes that have not been paid, or
(ii) seek a refund of any Non-Excluded Taxes or Other Taxes that have been paid.

 

(d)                                 Whenever any Non-Excluded Taxes or Other
Taxes are payable by the Borrower, as promptly as possible thereafter the
Borrower shall send to the Bank a certified copy of an original official receipt
received by the Borrower showing payment thereof.  If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Bank the required receipts or other required
documentary evidence or if any governmental authority seeks to collect a
Non-Excluded Tax or Other Tax directly from the Bank for any other reason, the
Borrower shall indemnify the Bank on an after-tax basis for any incremental
taxes, interest or penalties that may become payable by the Bank.

 

(e)                                  The agreements in this Section shall
survive the satisfaction and payment of the Obligations and the termination of
this Agreement.

 

2.7.                              All Loans to Constitute Single Obligation. 
The Loans shall constitute one general obligation of the Borrower, and shall be
secured by Bank’s priority security interest in and Lien upon all of the
Collateral and by all other security interests, Liens, claims and encumbrances
heretofore, now or at any time or times hereafter granted by the Borrower and/or
any Subsidiary to Bank.

 

Section 3.                                            CONDITIONS OF BORROWING.

 

Notwithstanding any other provision of this Agreement, the Bank shall not be
required to disburse, make or continue all or any portion of the Loans, if any
of the following conditions shall have occurred.

 

21

--------------------------------------------------------------------------------


 

3.1.                              Loan Documents.  The Borrower shall have
failed to execute and deliver to the Bank any of the following Loan Documents,
all of which must be satisfactory to the Bank and the Bank’s counsel in form,
substance and execution:

 

(a)                                  Loan Agreement.  Two copies of this
Agreement duly executed by the Borrower.

 

(b)                                 Revolving Notes.  Revolving Notes duly
executed by the Borrower, in the form prepared by and acceptable to the Bank.

 

(c)                                  Master Letter of Credit Agreement.  A
Master Letter of Credit Agreement prepared by and acceptable to the Bank, duly
executed by the Borrower in favor of the Bank.

 

(d)                                 Guaranties.  Separate continuing
unconditional joint and several Guaranties executed by each of the Guarantors to
and for the benefit of the Bank.

 

(e)                                  Security Agreements.  Security Agreements
executed by each of the Guarantors to and for the benefit of the Bank.

 

(f)                                    Collateral Access Agreement.  Collateral
Access Agreements with respect to all properties with Stockdale Investment
Group, Inc. as the landlord and commercially reasonable efforts to deliver by
Closing a Collateral Access Agreement with respect to the Borrower’s chief
executive offices.

 

(g)                                 UCC Financing Statements.  UCC Financing
Statements which grant to Bank, upon filing in the appropriate locations, a
first perfected security interest in the Collateral and UCC Financing Statements
which grant to Bank, upon filing in the appropriate locations, a first perfected
security interest in certain collateral, as determined by the Bank, of the
Guarantors.

 

(h)                                 Search Results; Lien Terminations.  Copies
of UCC search reports dated such a date as is reasonably acceptable to the Bank,
listing all effective financing statements which name the Borrower and any of
its Subsidiaries under their present names and any previous names, as debtors,
together with (i) copies of such financing statements, (ii) payoff letters
evidencing repayment in full of all existing Debt to be repaid with the Loans,
the termination of all agreements relating thereto and the release of all Liens
granted in connection therewith, with UCC or other appropriate termination
statements and documents effective to evidence the foregoing (other than
Permitted Liens), (iii) such other UCC termination statements as the Bank may
reasonably request and (iv) copies of tax lien and pending suit and judgment
search reports.

 

22

--------------------------------------------------------------------------------


 

(i)                                     Organizational and Authorization
Document.  Copies of (i) the Articles of Incorporation and Bylaws of the
Borrower and each of its Subsidiaries; (ii) resolutions of the board of
directors of the Borrower and each of its Subsidiaries approving and authorizing
such Person’s execution, delivery and performance of the Loan Documents to which
it is party and the transactions contemplated thereby; (iii) signature and
incumbency certificates of the officers of the Borrower and each of its
Subsidiaries, executing any of the Loan Documents, each of which the Borrower
hereby certifies to be true and complete, and in full force and effect without
modification, it being understood that the Bank may conclusively rely on each
such document and certificate until formally advised by the Borrower of any
changes therein; and (iv) good standing certificates in the state of
incorporation of the Borrower and each of its Subsidiaries and in each other
state requested by the Bank.

 

(j)                                     Insurance.  Evidence satisfactory to the
Bank of the existence of insurance required to be maintained pursuant to
Section 8.6, together with evidence that the Bank has been named as a lender’s
loss payee on all related insurance policies.

 

(k)                                  Opinion of Counsel to the Borrower.  An
opinion of counsel to the Borrower in form and substance acceptable to the Bank.

 

(l)                                     Additional Documents.  Such other
certificates, financial statements, schedules, resolutions, opinions of counsel,
notes and other documents which are provided for hereunder or which the Bank
shall require.

 

3.2.                              Condition Subsequent.

 

(i)                                     Guaranties and Security Agreements.  The
Borrower shall cause any and each domestic Subsidiary it acquires after the date
of this Agreement to execute a Guaranty and Security Agreement in favor of the
Bank and in form prepared by and acceptable to the Bank.

 

3.3.                              Event of Default.  Any Event of Default, or
Unmatured Event of Default shall have occurred and be continuing.

 

3.4.                              Material Adverse Effect.  The occurrence of
any event having a Material Adverse Effect upon the Borrower.

 

3.5.                              Litigation.  Any litigation or governmental
proceeding shall have been instituted against the Borrower or any of its
officers or shareholders having a Material Adverse Effect upon the Borrower.

 

3.6.                              Representations and Warranties.  Any
representation or warranty of the Borrower contained herein or in any Loan
Document shall be untrue or incorrect as of the date of any Loan as though made
on such date, except to the extent such representation or warranty expressly
relates to an earlier date.

 

23

--------------------------------------------------------------------------------


 

Section 4.    NOTES EVIDENCING LOANS.

 

4.1.                              Revolving Notes.  The Revolving Loans shall be
evidenced by the Revolving Notes.  At the time of the initial disbursement of a
Revolving Loan and at each time any additional Revolving Loan shall be requested
hereunder or a repayment made in whole or in part thereon, a notation thereof
shall be made on the books and records of the Bank.  All amounts recorded shall
be, absent manifest error, conclusive and binding evidence of (i) the principal
amount of the Revolving Loans advanced hereunder and the amount of all Letter of
Credit Obligations, (ii) any accrued and unpaid interest owing on the Revolving
Loans, and (iii) all amounts repaid on the Revolving Loans or the Letter of
Credit Obligations.  The failure to record any such amount or any error in
recording such amounts shall not, however, limit or otherwise affect the
obligations of the Borrower under the Revolving Note to repay the principal
amount of the Revolving Loans, together with all interest accruing thereon.

 

Section 5.                                            MANNER OF BORROWING.

 

5.1.                              Borrowing Procedures.  Each Revolving Loan may
be advanced either as a Base Rate Loan or a LIBOR Loan.  Each Loan shall be made
available to the Borrower upon any written, verbal, electronic, telephonic or
telecopy loan request which the Bank in good faith believes to emanate from a
properly authorized representative of the Borrower, whether or not that is in
fact the case.  Each such request shall be effective upon receipt by the Bank,
shall be irrevocable, and shall specify the date, amount and type of borrowing
and, in the case of a LIBOR Loan, the initial Interest Period therefor.  The
Borrower shall select Interest Periods so as not to require a payment or
prepayment of any LIBOR Loan during an Interest Period for such LIBOR Loan.  The
final Interest Period must be such that its expiration occurs on or before the
Revolving Loan Maturity Date.  A request for a Base Rate Loan must be received
by the Bank no later than 12:00 p.m. Chicago, Illinois time, on the day it is to
be funded.  A request for a LIBOR Loan must be (i) received by the Bank no later
than 12:00 p.m. Chicago, Illinois time, three days before the day it is to be
funded, and (ii) in an amount equal to One Hundred Thousand and 00/100 Dollars
($100,000.00) or a higher integral multiple of One Hundred Thousand and 00/100
Dollars ($100,000.00).  The proceeds of each Loan shall be made available at the
office of the Bank by credit to the account of the Borrower or by other means
requested by the Borrower and acceptable to the Bank.  The Borrower does hereby
irrevocably confirm, ratify and approve all such advances by the Bank and does
hereby indemnify the Bank against losses and expenses (including court costs,
attorneys’ and paralegals’ fees) and shall hold the Bank harmless with respect
thereto.

 

5.2.                              LIBOR Conversion and Continuation Procedures. 
Each LIBOR Loan shall automatically renew for the Interest Period specified in
the initial request received by the Bank pursuant to Section 5.1, at the then
current LIBOR Rate unless the Borrower, pursuant to a subsequent written notice
received by the Bank, shall elect a different Interest Period or the conversion
of all or a portion of such LIBOR Loan to a Base Rate Loan.  Each Interest
Period occurring after the initial Interest Period with respect to any LIBOR
Loan shall commence on the same day of each applicable month as the first day of
the initial Interest Period.  Whenever the last day of any Interest Period with
respect to any LIBOR Loan would otherwise occur on a day

 

24

--------------------------------------------------------------------------------


 

other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day.  Whenever an Interest
Period with respect to any LIBOR Loan would otherwise end on a day of a month
for which there is no numerically corresponding day in the calendar month, such
Interest Period shall end on the last day of such calendar month, unless such
day is not a Business Day, in which event such Interest Period shall be extended
to end on the next Business Day.  Upon receipt by the Bank of such subsequent
notice, the Borrower may, subject to the terms and conditions of this Agreement,
elect, as of the last day of the applicable Interest Period, to continue any
LIBOR Loan having an Interest Period expiring on such day for a different
Interest Period, or to convert any such LIBOR Loan to a Base Rate Loan.  Such
notice shall, in the case of a conversion to a Base Rate Loan, be given before
12:00 p.m., Chicago time, on the proposed date of such conversion, and in the
case of conversion to a LIBOR Loan having a different Interest Period, be given
before 12:00 p.m., Chicago time, at least three Business Days prior to the
proposed date of such conversion, specifying: (i) the proposed date of
conversion; (ii) the aggregate amount of Loans to be converted; (iii) the type
of Loans resulting from the proposed conversion; and (iv) the duration of the
requested Interest Period.  The Borrower may not elect a LIBOR Rate, and an
Interest Period for a LIBOR Loan shall not automatically renew, with respect to
any principal amount which is scheduled to be repaid before the last day of the
applicable Interest Period, and any such amounts shall bear interest at the Base
Rate Rate plus Applicable Margin.

 

5.3.                              Letters of Credit.  All Letters of Credit
shall bear such application, issuance, renewal, negotiation and other fees and
charges, and bear such interest as charged by the Bank or otherwise payable
pursuant to the Master Letter of Credit Agreement.  In addition to the
foregoing, each standby Letters of Credit issued under and pursuant to this
Agreement shall bear an annual fee equal to the LIBOR spread of the Applicable
Margin based on the face amount of such standby Letter of Credit, payable by the
Borrower prior to the issuance by the Bank of such Letter of Credit and annually
thereafter, until (i) such Letter of Credit has expired or has been returned to
the Bank, or (ii) the Bank has paid the beneficiary thereunder the full face
amount of such Letter of Credit.

 

5.4.                              Automatic Debit.  In order to effectuate the
timely payment of any of the Obligations when due, the Borrower hereby
authorizes and directs the Bank, at the Bank’s option, to (a) debit the amount
of the Obligations to any ordinary deposit account of the Borrower, or (b) make
a Revolving Loan hereunder to pay the amount of the Obligations.

 

5.5.                              Discretionary Disbursements.  The Bank, in its
sole and absolute discretion, may immediately upon notice to the Borrower,
disburse any or all proceeds of the Loans made or available to the Borrower
pursuant to this Agreement to pay any fees, costs, expenses or other amounts
required to be paid by the Borrower hereunder and not so paid.  All monies so
disbursed shall be a part of the Obligations, payable by the Borrower on demand
from the Bank.

 

Section 6.                                            SECURITY FOR THE
OBLIGATIONS.

 

6.1.                              Security for Obligations.  As security for the
payment and performance of the Obligations, the Borrower does hereby pledge,
assign, transfer, deliver and grant to the Bank, for its own benefit and as
agent for its Affiliates, a continuing and unconditional first priority security
interest in and to any and all property of the Borrower, of any kind or
description, tangible or intangible, wheresoever located and whether now
existing or hereafter arising or acquired, including the following (all of which
property, along with the products and proceeds therefrom, are individually and
collectively referred to as the “Collateral”):

 

25

--------------------------------------------------------------------------------


 

(a)                                  all property of, or for the account of, the
Borrower now or hereafter coming into the possession, control or custody of, or
in transit to, the Bank or any agent or bailee for the Bank or any parent,
Affiliate or Subsidiary of the Bank or any participant with the Bank in the
Loans (whether for safekeeping, deposit, collection, custody, pledge,
transmission or otherwise), including all earnings, dividends, interest, or
other rights in connection therewith and the products and proceeds therefrom,
including the proceeds of insurance thereon; and

 

(b)                                 the additional property of the Borrower,
whether now existing or hereafter arising or acquired, and wherever now or
hereafter located, together with all additions and accessions thereto,
substitutions, betterments and replacements therefor, products and Proceeds
therefrom, and all of the Borrower’s books and records and recorded data
relating thereto (regardless of the medium of recording or storage), together
with all of the Borrower’s right, title and interest in and to all computer
software required to utilize, create, maintain and process any such records or
data on electronic media, identified and set forth as follows:

 

(i)                                   All Accounts and all Goods whose sale,
lease or other disposition by the Borrower has given rise to Accounts and have
been returned to, or repossessed or stopped in transit by, the Borrower, or
rejected or refused by an Account Debtor;

 

(ii)                                All Inventory, including raw materials,
work-in-process and finished goods;

 

(iii)                             All Goods (other than Inventory), including
embedded software, Equipment (excluding any Equipment subject to a Permitted
Lien), and furniture;

 

(iv)                            Cash;

 

(v)                               All Software and computer programs;

 

(vi)                            All Securities, Investment Property, Financial
Assets and Deposit Accounts;

 

(vii)                         All Chattel Paper, Electronic Chattel Paper,
Instruments, Documents, Letter of Credit Rights, all proceeds of letters of
credit, Supporting Obligations, notes secured by real estate, Commercial Tort
Claims and General Intangibles, including Payment Intangibles;

 

26

--------------------------------------------------------------------------------


 

(viii)                      All Hedging Obligations;

 

(ix)                              All Proceeds (whether Cash Proceeds or Noncash
Proceeds) of the foregoing property, including all insurance policies and
proceeds of insurance payable by reason of loss or damage to the foregoing
property, including unearned premiums, and of eminent domain or condemnation
awards; and

 

provided, however, that notwithstanding any of the other provisions set forth in
this Section 6, this Agreement shall not constitute a grant of a security
interest in any property to the extent that such grant of a security interest is
prohibited by any requirements of any law, rule or regulation of a governmental
authority; provided, further, that in no event shall the Collateral include
equity securities in excess of shares or membership interest representing One
Hundred Percent (100%) of the nonvoting stock or membership interests and
Sixty-Five Percent (65%) of the total combined voting power of all classes of
stock or membership interests entitled to vote of any foreign Subsidiary
(excluding ARB ARENDAL), if such action would result in adverse, incremental tax
liabilities under Section 956 of the Internal Revenue Code; provided, further,
that the Collateral shall not include (i) any rights or interest in any
contract, lease, permit, license, charter or license agreement entered into by
Borrower prior to the date of this Agreement and covering personal property of
the Borrower if under the terms of such contract, lease, permit, license,
charter or license agreement, or applicable law with respect thereto, the valid
grant of a security interest or lien therein to the Bank is prohibited as a
matter of law or under the terms of such contract, lease, permit, license,
charter or license agreement and such prohibition has not been or is not waived
or the consent of the other party to such contract, lease, permit, license,
charter or license agreement has not been or is not otherwise obtained, or
(ii) any intent-to-use trademark or service mark application contained in
General Intangibles if granting a security interest would result in an
assignment of such applications to the Bank upon an Event of Default that would
be deemed to invalidate, void, cancel or abandon such applications, provided
that, the foregoing exclusion shall in no way be construed (a) to apply if any
described prohibition is unenforceable under Section 9-406, 9-407 or 9-408 of
the UCC or other applicable law, or (b) so as to limit, impair or otherwise
affect the Bank’s continuing security interests in and liens upon any rights or
interests of Borrower in or to monies due or to become due under any described
contract, lease, permit, license, charter or license agreement (including any
Accounts), or (c) to limit, impair or otherwise affect the Bank’s continuing
security interests in and liens upon any rights or interest of the Borrower in
and to any proceeds from the sale, license, lease or other dispositions of any
such contract, lease, permit, license, charter or license agreement, or stock,
or (d) to include any intent-to-use trademark or service mark applications at
such time as the same include an amendment or allege use or statement of use.

 

27

--------------------------------------------------------------------------------


 

6.2.                              Other Collateral.  In addition, the
Obligations are also secured by the Guaranties, Security Agreements and, if
required pursuant to Section 12.5 hereof, Control Agreements.

 

6.3.                              Possession and Transfer of Collateral.  Unless
an Event of Default exists hereunder, the Borrower shall be entitled to
possession or use of the Collateral (other than Instruments or Documents,
Tangible Chattel Paper, Investment Property consisting of certificated
securities and other Collateral required to be delivered to the Bank pursuant to
this Section 6).  The cancellation or surrender of any Note, upon payment or
otherwise, shall not affect the right of the Bank to retain the Collateral for
any other of the Obligations.  The Borrower shall not sell, assign (by operation
of law or otherwise), license, lease or otherwise dispose of, or grant any
option with respect to any of the Collateral, except that the Borrower may sell
Inventory in the ordinary course of business and may sell property, plant and
Equipment in the ordinary course of business.

 

6.4.                              Financing Statements.  The Borrower shall, at
the Bank’s request, at any time and from time to time, execute and deliver to
the Bank such financing statements, amendments and other documents and do such
acts as the Bank deems necessary in order to establish and maintain valid,
attached and perfected first priority security interests in the Collateral in
favor of the Bank, free and clear of all Liens and claims and rights of third
parties whatsoever, except Permitted Liens.  The Borrower hereby irrevocably
authorizes the Bank at any time, and from time to time, to file in any
jurisdiction any initial financing statements and amendments thereto without the
signature of the Borrower that (a) indicate the Collateral (i) is comprised of
all assets of the Borrower or words of similar effect, regardless of whether any
particular asset comprising a part of the Collateral falls within the scope of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed, or (ii) as being of an equal or
lesser scope or within greater detail as the grant of the security interest set
forth herein, and (b) contain any other information required by Section 5 of
Article 9 of the Uniform Commercial Code of the jurisdiction wherein such
financing statement or amendment is filed regarding the sufficiency or filing
office acceptance of any financing statement or amendment, including (i) whether
the Borrower is an organization, the type of organization and any Organizational
Identification Number issued to the Borrower, and (ii) in the case of a
financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of the
real property to which the Collateral relates.  The Borrower hereby agrees that
a photocopy or other reproduction of this Agreement is sufficient for filing as
a financing statement and the Borrower authorizes the Bank to file this
Agreement as a financing statement in any jurisdiction.  The Borrower agrees to
furnish any such information to the Bank promptly upon request.  The Borrower
further ratifies and affirms its authorization for any financing statements
and/or amendments thereto, executed and filed by the Bank in any jurisdiction
prior to the date of this Agreement.  In addition, the Borrower shall make
appropriate entries on its books and records disclosing the Bank’s security
interests in the Collateral.

 

6.5.                              Additional Collateral.  The Borrower shall
deliver to the Bank immediately upon its demand, such other collateral as the
Bank may from time to time request, should the value of the Collateral, in the
Bank’s sole and absolute discretion, decline, deteriorate, depreciate or become
impaired, and does hereby grant to the Bank a continuing security interest in
such other collateral, which, when pledged, assigned and transferred to the Bank
shall be and become part of the Collateral.  The Bank’s security interests in
all of the foregoing Collateral shall be valid, complete and perfected whether
or not covered by a specific assignment.

 

28

--------------------------------------------------------------------------------


 

6.6.                              Preservation of the Collateral.  The Bank may,
but is not required, to take such actions from time to time as the Bank deems
appropriate to maintain or protect the Collateral.  The Bank shall have
exercised reasonable care in the custody and preservation of the Collateral if
the Bank takes such action as the Borrower shall reasonably request in writing
which is not inconsistent with the Bank’s status as a secured party, but the
failure of the Bank to comply with any such request shall not be deemed a
failure to exercise reasonable care; provided, however, the Bank’s
responsibility for the safekeeping of the Collateral shall (i) be deemed
reasonable if such Collateral is accorded treatment substantially equal to that
which the Bank accords its own property, and (ii) not extend to matters beyond
the control of the Bank, including acts of God, war, insurrection, riot or
governmental actions.  In addition, any failure of the Bank to preserve or
protect any rights with respect to the Collateral against prior or third
parties, or to do any act with respect to preservation of the Collateral, not so
requested by the Borrower, shall not be deemed a failure to exercise reasonable
care in the custody or preservation of the Collateral.  The Borrower shall have
the sole responsibility for taking such action as may be necessary, from time to
time, to preserve all rights of the Borrower and the Bank in the Collateral
against prior or third parties.  Without limiting the generality of the
foregoing, where Collateral consists in whole or in part of securities, the
Borrower represents to, and covenants with, the Bank that the Borrower has made
arrangements for keeping informed of changes or potential changes affecting the
securities (including rights to convert or subscribe, payment of dividends,
reorganization or other exchanges, tender offers and voting rights), and the
Borrower agrees that the Bank shall have no responsibility or liability for
informing the Borrower of any such or other changes or potential changes or for
taking any action or omitting to take any action with respect thereto.

 

6.7.                                      Other Actions as to any and all
Collateral.  The Borrower further agrees to take any other action reasonably
requested by the Bank to ensure the attachment, perfection and first priority
of, and the ability of the Bank to enforce, the Bank’s security interest in any
and all of the Collateral, including (a) causing the Bank’s name to be noted as
secured party on any certificate of title for a titled good if such notation is
a condition to attachment, perfection or priority of, or ability of the bank to
enforce, the Bank’s security interest in such Collateral, (b) complying with any
provision of any statute, regulation or treaty of the United States as to any
Collateral if compliance with such provision is a condition to attachment,
perfection or priority of, or ability of the Bank to enforce, the Bank’s
security interest in such Collateral, (c) obtaining governmental and other third
party consents and approvals, including any consent of any licensor, lessor or
other Person obligated on Collateral, (d) obtaining waivers from mortgagees and
landlords in form and substance acceptable to the Bank, and (e) taking all
actions required by the UCC in effect from time to time or by other law, as
applicable in any relevant UCC jurisdiction, or by other law as applicable in
any foreign jurisdiction.  The Borrower further agrees to indemnify and hold the
Bank harmless against claims of any Persons not a party to this Agreement
concerning disputes arising over the Collateral.

 

6.8.                              Commercial Tort Claims.  If the Borrower shall
at any time hold or acquire a Commercial Tort Claim of Five Hundred Thousand and
00/100 Dollars ($500,000.00), the Borrower shall immediately notify the Bank in
writing signed by the Borrower of the details thereof and grant to the Bank in
such writing a security interest therein and in the proceeds thereof, all upon
the terms of this Agreement, in each case in form and substance acceptable to
the Bank, and shall execute any amendments hereto deemed reasonably necessary by
the Bank to perfect its security interest in such Commercial Tort Claim.

 

29

--------------------------------------------------------------------------------


 

6.9.                              Electronic Chattel Paper and Transferable
Records.  If the Borrower at any time holds or acquires an interest in any
electronic chattel paper or any “transferable record”, as that term is defined
in Section 201 of the federal Electronic Signatures in Global and National
Commerce Act, or in Section 16 of the Uniform Electronic Transactions Act as in
effect in any relevant jurisdiction, the Borrower shall promptly notify the Bank
thereof and, at the request of the Bank, shall take such action as the Bank may
reasonably request to vest in the Bank control under Section 9-105 of the UCC of
such electronic chattel paper or control under Section 201 of the federal
Electronic Signatures in Global and National Commerce Act or, as the case may
be, Section 16 of the Uniform Electronic Transactions Act, as so in effect in
such jurisdiction, of such transferable record.  The Bank agrees with the
Borrower that the Bank will arrange, pursuant to procedures satisfactory to the
Bank and so long as such procedures will not result in the Bank’s loss of
control, for the Borrower to make alterations to the electronic chattel paper or
transferable record permitted under Section 9-105 of the UCC or, as the case may
be, Section 201 of the federal Electronic Signatures in Global and National
Commerce Act or Section 16 of the Uniform Electronic Transactions Act for a
party in control to make without loss of control.

 

Section 3.    REPRESENTATIONS AND WARRANTIES.

 

To induce the Bank to make the Loans, the Borrower makes the following
representations and warranties to the Bank, each of which shall survive the
execution and delivery of this Agreement:

 

7.1.                                  Borrower Organization and Name.  The
Borrower is a corporation duly organized, existing and in good standing under
the laws of the State of Delaware, with full and adequate power to carry on and
conduct its business as presently conducted and each Subsidiary is validly
existing and in good standing under the laws of the jurisdiction of its
organization.  The Borrower and each Subsidiary is duly licensed or qualified in
all foreign jurisdictions wherein the nature of its activities require such
qualification or licensing, except for such jurisdictions where the failure to
so qualify would not have a Material Adverse Effect.  The Borrower’s
Organizational Identification Number is XXXXXXX.  The exact legal name of the
Borrower is as set forth in the first paragraph of this Agreement, and the
Borrower currently does not conduct, nor has it during the last five (5) years
conducted, business under any other name or trade name.

 

7.2.                              Authorization.  The Borrower has full right,
power and authority to enter into this Agreement, to make the borrowings and
execute and deliver the Loan Documents as provided herein and to perform all of
its duties and obligations under this Agreement and the other Loan Documents. 
The execution and delivery of this Agreement and the other Loan Documents will
not, nor will the observance or performance of any of the matters and things
herein or therein set forth, violate or contravene any provision of law or of
the articles of incorporation or bylaws of the Borrower.  All necessary and
appropriate action has been taken on the part of the Borrower to authorize the
execution and delivery of this Agreement and the Loan Documents.

 

30

--------------------------------------------------------------------------------


 

7.3.                              Validity and Binding Nature.  This Agreement
and the other Loan Documents are the legal, valid and binding obligations of the
Borrower, enforceable against the Borrower in accordance with their terms,
subject to bankruptcy, insolvency and similar laws affecting the enforceability
of creditors’ rights generally and to general principles of equity.

 

7.4.                              Consent; Absence of Breach.  The execution,
delivery and performance of this Agreement, the other Loan Documents and any
other documents or instruments to be executed and delivered by the Borrower in
connection with the Loans, and the borrowings by the Borrower hereunder, do not
and will not (a) require any consent, approval, authorization of, or filings
with, notice to or other act by or in respect of, any governmental authority or
any other Person (other than any consent or approval which has been obtained and
is in full force and effect); (b) conflict with (i) any provision of law or any
applicable regulation, order, writ, injunction or decree of any court or
governmental authority, (ii) the articles of incorporation or bylaws of the
Borrower or any of its Subsidiaries, or (iii) any material agreement, indenture,
instrument or other document, or any judgment, order or decree, which is binding
upon the Borrower or any of its Subsidiaries or any of their respective
properties or assets; or (c) require, or result in, the creation or imposition
of any Lien on any asset of Borrower or any of its Subsidiaries, other than
Liens in favor of the Bank created pursuant to this Agreement.

 

7.5.                              Ownership of Properties; Liens.  The Borrower
is the sole owner of all of its properties and assets, real and personal,
tangible and intangible, of any nature whatsoever (including patents,
trademarks, trade names, service marks and copyrights), free and clear of all
Liens, charges and claims (including infringement claims with respect to
patents, trademarks, service marks, copyrights and the like), other than
Permitted Liens.

 

7.6.                              Equity Ownership.  All issued and outstanding
Capital Securities of the Borrower and each of its Subsidiaries are duly
authorized and validly issued, fully paid, non-assessable, and free and clear of
all Liens other than those in favor of the Bank, if any, and such securities
were issued in compliance with all applicable state and federal laws concerning
the issuance of securities.  As of the date hereof, there are no pre-emptive or
other outstanding rights, options, warrants, conversion rights or other similar
agreements or understandings for the purchase or acquisition of any Capital
Securities of the Borrower and each of its Subsidiaries.

 

7.7.                              Intellectual Property.  The Borrower owns and
possesses or has a license or other right to use all Intellectual Property, as
are necessary for the conduct of the businesses of the Borrower, without any
infringement upon rights of others which could reasonably be expected to have a
Material Adverse Effect upon the Borrower, and no material claim has been
asserted and is pending by any Person challenging or questioning the use of any
Intellectual Property or the validity or effectiveness of any Intellectual
Property nor does the Borrower know of any valid basis for any such claim.

 

7.8.                              Financial Statements.  All financial
statements submitted to the Bank have been prepared in accordance with sound
accounting practices and GAAP on a basis, except as otherwise noted therein,
consistent with the previous fiscal year and present fairly the financial
condition of the Borrower and the results of the operations for the Borrower as
of such date and for the periods indicated.  Since the date of the most recent
financial statement submitted by the Borrower to the Bank, there has been no
change in the financial condition or in the assets or liabilities of the
Borrower having a Material Adverse Effect on the Borrower.

 

31

--------------------------------------------------------------------------------


 

7.9.                              Litigation and Other Liabilities.  There is no
litigation, arbitration proceeding, demand, charge, claim, petition or
governmental investigation or proceeding pending, or threatened, against the
Borrower, which, if adversely determined, which might reasonably be expected to
have a Material Adverse Effect upon the Borrower.  A schedule of all litigation
which is not covered by the Borrower’s insurance policies is attached hereto as
Schedule 7.9. Other than any liability incident to such litigation or
proceedings, the Borrower has no Material guarantee obligations, contingent
liabilities, liabilities for taxes, or any long-term leases or unusual forward
or long-term commitments, including any interest rate or foreign currency swap
or exchange transaction or other obligation in respect of derivatives, that are
not fully-reflected or fully reserved for in the most recent audited financial
statements delivered pursuant to Section 8.8.

 

7.10.                        Event of Default.  No Event of Default or Unmatured
Event of Default exists or would result from the incurrence by the Borrower of
any of the Obligations hereunder or under any of the other Loan Document, and
the Borrower is not in default (without regard to grace or cure periods) under
any other contract or agreement to which it is a party.

 

7.11.                        Adverse Circumstances.  No condition, circumstance,
event, agreement, document, instrument, restriction, litigation or proceeding
(or threatened litigation or proceeding or basis therefor) exists which
(a) would have a Material Adverse Effect upon the Borrower, or (b) would
constitute an Event of Default or an Unmatured Event of Default.

 

7.12.                        Environmental Laws and Hazardous Substances.  The
Borrower has not generated, used, stored, treated, transported, manufactured,
handled, produced or disposed of any Hazardous Substances, on or off any of the
premises of the Borrower (whether or not owned by it) in any manner which at any
time violates in any Material respect any Environmental Law or any license,
permit, certificate, approval or similar authorization thereunder.  The Borrower
will comply in all Material respects with all Environmental Laws and will obtain
all Material licenses, permits certificates, approvals and similar
authorizations thereunder.  To Borrower’s knowledge, there has been no
investigation, proceeding, complaint, order, directive, claim, citation or
notice by any governmental authority or any other Person, nor is any pending or,
to the best of the Borrower’s knowledge, threatened, and the Borrower shall
immediately notify the Bank upon becoming aware of any such investigation,
proceeding, complaint, order, directive, claim, citation or notice, and shall
take prompt and appropriate actions to respond thereto, with respect to any
Material non-compliance with, or violation of, the requirements of any
Environmental Law by the Borrower or the release, spill or discharge, threatened
or actual, of any Hazardous Material or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any Hazardous
Material or any other environmental, health or safety matter against the
Borrower or its business, operations or assets or, to the Borrower’s knowledge,
any properties at which the Borrower has transported, stored or disposed of any
Hazardous Substances.  The Borrower has no Material liability, contingent or
otherwise, in connection with a release, spill or discharge, threatened or
actual, of any Hazardous Substances or the generation, use, storage, treatment,
transportation, manufacture, handling, production or disposal of any

 

32

--------------------------------------------------------------------------------


 

Hazardous Material.  Upon reasonable prior notice from the Bank, the Borrower
further agrees to allow the Bank or its agent access to the properties of the
Borrower and its Subsidiaries to confirm compliance with all Environmental Laws,
and the Borrower shall, following determination by the Bank that there is
Material non-compliance, or any condition which requires any action by or on
behalf of the Borrower in order to avoid any Material non-compliance, with any
Environmental Law, at the Borrower’s sole expense, cause an independent
environmental engineer acceptable to the Bank to conduct such tests of the
relevant site as are appropriate, and prepare and deliver a report setting forth
the result of such tests, a proposed plan for remediation and an estimate of the
costs thereof.

 

7.13.                        Solvency, etc.  As of the date hereof, and
immediately prior to and after giving effect to the issuance of each Letter of
Credit and each Loan hereunder and the use of the proceeds thereof, (a) the fair
value of the Borrower’s assets is greater than the amount of its liabilities
(including disputed, contingent and unliquidated liabilities) as such value is
established and liabilities evaluated as required under the Section 548 of the
Bankruptcy Code, (b) the present fair saleable value of the Borrower’s assets is
not less than the amount that will be required to pay the probable liability on
its debts as they become absolute and matured, (c) the Borrower is able to
realize upon its assets and pay its debts and other liabilities (including
disputed, contingent and unliquidated liabilities) as they mature in the normal
course of business, (d) the Borrower does not intend to, and does not believe
that it will, incur debts or liabilities beyond its ability to pay as such debts
and liabilities mature, and (e) the Borrower is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
its property would constitute unreasonably small capital.

 

7.14.                        ERISA Obligations.  All Employee Plans of the
Borrower meet the minimum funding standards of Section 302 of ERISA and 412 of
the Internal Revenue Code where applicable, and each such Employee Plan that is
intended to be qualified within the meaning of Section 401 of the Internal
Revenue Code of 1986 is qualified.  No withdrawal liability has been incurred
under any such Employee Plans and no “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), has occurred with respect to
any such Employee Plans, unless approved by the appropriate governmental
agencies.  The Borrower has promptly paid and discharged all obligations and
liabilities arising under the Employee Retirement Income Security Act of 1974
(“ERISA”) of a character which if unpaid or unperformed might result in the
imposition of a Lien against any of its properties or assets.

 

7.15.                        Labor Relations.  Except as could not reasonably be
expected to have a Material Adverse Effect, (i) there are no strikes, lockouts
or other labor disputes against the Borrower or threatened, (ii) hours worked by
and payment made to employees of the Borrower have not been in violation of the
Fair Labor Standards Act or any other applicable law, and (ii) no unfair labor
practice complaint is pending against the Borrower or threatened before any
governmental authority.

 

33

--------------------------------------------------------------------------------


 

7.16.                        Security Interest.  This Agreement creates a valid
security interest in favor of the Bank in the Collateral and, when properly
perfected by filing in the appropriate jurisdictions, or by possession or
Control of such Collateral by the Bank or delivery of such Collateral to the
Bank, shall constitute a valid, perfected, first-priority security interest in
such Collateral.

 

7.17.                        Lending Relationship.  The relationship hereby
created between the Borrower and the Bank is and has been conducted on an open
and arm’s length basis in which no fiduciary relationship exists, and the
Borrower has not relied and is not relying on any such fiduciary relationship in
executing this Agreement and in consummating the Loans.  The Bank represents
that it will receive any Note payable to its order as evidence of a bank loan.

 

7.18.                        Business Loan.  The Loans, including interest rate,
fees and charges as contemplated hereby, (i) are business loans within the
purview of 815 ILCS 205/4(1)(c), as amended from time to time, (ii) are an
exempted transaction under the Truth In Lending Act, 12 U.S.C. 1601 et seq., as
amended from time to time, and (iii) do not, and when disbursed shall not,
violate the provisions of the Illinois usury laws, any consumer credit laws or
the usury laws of any state which may have jurisdiction over this transaction,
the Borrower or any property securing the Loans.

 

7.19.                        Taxes.  The Borrower has timely filed all Material
tax returns and reports required by law to have been filed by it and has paid
all Material taxes, governmental charges and assessments due and payable with
respect to such returns, except any such taxes or charges which are being
diligently contested in good faith by appropriate proceedings and for which
adequate reserves in accordance with GAAP shall have been set aside on its
books, are insured against or bonded over to the satisfaction of the Bank and
the contesting of such payment does not create a Lien on the Collateral which is
not a Permitted Lien.  There is no controversy or objection pending, or,
threatened in respect of any tax returns of the Borrower.  The Borrower has made
adequate reserves on its books and records in accordance with GAAP for all taxes
that have accrued but which are not yet due and payable.

 

7.20.                        Compliance with Regulation U.  No portion of the
proceeds of the Loans shall be used by the Borrower, or any Affiliate of the
Borrower, either directly or indirectly, for the purpose of purchasing or
carrying any margin stock, within the meaning of Regulation U as adopted by the
Board of Governors of the Federal Reserve System or any successor thereto.

 

7.21.                        Governmental Regulation.  The Borrower, its
Subsidiaries and any of the Guarantors are not, or after giving effect to any
loan, will not be, subject to regulation under the Public Utility Holding
Company Act of 1935, the Federal Power Act, the ICC Termination Act of 1995 or
the Investment Company Act of 1940 or to any federal or state statute or
regulation limiting its ability to incur indebtedness for borrowed money.

 

7.22.                        Bank Accounts.  Other than as allowed pursuant to
Section 8.3(d), all Deposit Accounts and operating bank accounts of the Borrower
and its Subsidiaries are located at the Bank.

 

7.23.                        Place of Business.  The principal place of business
and books and records of the Borrower is set forth in the preamble to this
Agreement and the other permanently occupied locations where the Borrower and
its Subsidiaries conduct business, other than at such principal place of
business, is as set forth on Schedule 7.23 attached hereto and made a part
hereof, and the Borrower shall promptly notify the Bank of any change in such
locations.   Upon reasonable request by the Bank, the Borrower shall provide the
Bank with a list of locations of Collateral.

 

34

--------------------------------------------------------------------------------


 

7.24.                        Complete Information.  This Agreement and all
financial statements, schedules, certificates, confirmations, agreements,
contracts, and other materials and information heretofore or contemporaneously
herewith furnished in writing by the Borrower to the Bank for purposes of, or in
connection with, this Agreement and the transactions contemplated hereby is, and
all written information hereafter furnished by or on behalf of the Borrower to
the Bank pursuant hereto or in connection herewith will be, true and accurate in
every material respect on the date as of which such information is dated or
certified, and none of such information is or will be incomplete by omitting to
state any material fact necessary to make such information not misleading in
light of the circumstances under which made (it being recognized by the Bank
that any projections and forecasts provided by the Borrower are based on good
faith estimates and assumptions believed by the Borrower to be reasonable as of
the date of the applicable projections or assumptions and that actual results
during the period or periods covered by any such projections and forecasts may
differ from projected or forecasted results).

 

7.25.                        Subordinated Debt.  The subordination provisions of
the Subordinated Debt are enforceable against the holders of the Subordinated
Debt by the Bank.  The Obligations constitute Senior Debt entitled to the
benefits of the subordination provisions contained in the Subordinated Debt. 
The Borrower acknowledges that the Bank is entering into this Agreement and is
making the Loans in reliance upon the subordination provisions of the
Subordinated Debt and this Section 7.25.

 

7.26.                        Guarantors.  Every domestic Subsidiary of the
Borrower is a Guarantor and has executed a Guaranty and Security Agreement in
favor of the Bank in form prepared by and acceptable to the Bank.

 

Section 8.    AFFIRMATIVE COVENANTS.

 

8.1.                              Compliance with Bank Regulatory Requirements;
Increased Costs.  If the Bank shall reasonably determine that any Regulatory
Change, or compliance by the Bank or any Person controlling the Bank with any
request or directive (whether or not having the force of law) of any
governmental authority, central bank or comparable agency has or would have the
effect of reducing the rate of return on the Bank’s or such controlling Person’s
capital as a consequence of the Bank’s obligations hereunder or under any Letter
of Credit to a level below that which the Bank or such controlling Person could
have achieved but for such Regulatory Change or compliance (taking into
consideration the Bank’s or such controlling Person’s policies with respect to
capital adequacy) by an amount deemed by the Bank or such controlling Person to
be material or would otherwise reduce the amount of any sum received or
receivable by the Bank under this Agreement or under any Note with respect
thereto, then from time to time, upon demand by the Bank (which demand shall be
accompanied by a statement setting forth the basis for such demand and a
calculation of the amount thereof in reasonable detail), the Borrower shall pay
directly to the Bank or such controlling Person such additional amount as will
compensate the Bank for such increased cost or such reduction, so long as such
amounts have accrued on or after the day which is one hundred eighty days (180)
days prior to the date on which the Bank first made demand therefor.

 

35

--------------------------------------------------------------------------------


 

8.2.                              Borrower Existence.  The Borrower shall and
shall cause each of its Subsidiaries to at all times (a) preserve and maintain
its existence and good standing in the jurisdiction of its organization,
(b) preserve and maintain its qualification to do business and good standing in
each jurisdiction where the nature of its business makes such qualification
necessary (other than such jurisdictions in which the failure to be qualified or
in good standing could not reasonably be expected to have a Material Adverse
Effect), and (c) continue as a going concern in the business which the Borrower
is presently conducting.  If the Borrower does not have an Organizational
Identification Number and later obtains one, the Borrower shall promptly notify
the Bank of such Organizational Identification Number.

 

8.3.                              Compliance With Laws.  The Borrower shall use
the proceeds of the Loans for working capital and other general corporate or
business purposes not in contravention of any requirements of law and not in
violation of this Agreement, and shall comply, and cause each Subsidiary to
comply, in all respects, including the conduct of its business and operations
and the use of its properties and assets, with all applicable laws, rules,
regulations, decrees, orders, judgments, licenses and permits, except where
failure to comply could not reasonably be expected to have a Material Adverse
Effect.  In addition, and without limiting the foregoing sentence, the Borrower
shall (a) ensure, and cause each Subsidiary to ensure, that no person who owns a
controlling interest in or otherwise controls the Borrower or any Subsidiary is
or shall be listed on the Specially Designated Nationals and Blocked Person List
or other similar lists maintained by the Office of Foreign Assets Control
(“OFAC”), the Department of the Treasury or included in any Executive Orders,
(b) not use or permit the use of the proceeds of the Loans to violate any of the
foreign asset control regulations of OFAC or any enabling statute or Executive
Order relating thereto, and (c) comply, and cause each Subsidiary to comply,
with all applicable Bank Secrecy Act (“BSA”) laws and regulations, as amended.

 

8.4.                              Payment of Taxes and Liabilities.  The
Borrower shall pay, and cause each Subsidiary to pay, and discharge, prior to
delinquency and before penalties accrue thereon, all Material property and other
taxes, and all Material governmental charges or levies against it or any of the
Collateral, as well as claims of any kind which, if unpaid, could become a Lien
on any of its property; provided that the foregoing shall not require the
Borrower or any Subsidiary to pay any such tax or charge so long as it shall
contest the validity thereof in good faith by appropriate proceedings and shall
set aside on its books adequate reserves with respect thereto in accordance with
GAAP and, in the case of a claim which could become a Lien on any of the
Collateral, such contest proceedings stay the foreclosure of such Lien or the
sale of any portion of the Collateral to satisfy such claim.

 

8.5.                              Maintain Property.  The Borrower shall and
shall cause each of its Subsidiaries to at all times maintain, preserve and keep
its plant, properties and Equipment, including any Collateral, in good repair,
working order and condition, normal wear and tear excepted, and shall from time
to time make all needful and proper repairs, renewals, replacements, and
additions thereto so that at all times the efficiency thereof shall be fully
preserved and maintained.  The Borrower shall permit the Bank to examine and
inspect such plant, properties and Equipment, including any Collateral, at all
reasonable times subject to Section 8.12 hereof.

 

36

--------------------------------------------------------------------------------


 

8.6.                              Maintain Insurance.  The Borrower shall at all
times maintain, and cause each Subsidiary to maintain, with insurance companies
reasonably acceptable to the Bank, such insurance coverage as may be required by
any law or governmental regulation or court decree or order applicable to it and
such other insurance as is customarily maintained by companies similarly
situated.  The Borrower shall furnish to the Bank a certificate setting forth in
reasonable detail the nature and extent of all insurance maintained by the
Borrower, which shall be reasonably acceptable in all respects to the Bank. The
Borrower shall cause each issuer of an insurance policy to provide the Bank with
an endorsement (i) showing the Bank as lender’s loss payee with respect to each
policy of property or casualty insurance; and (ii) providing that thirty (30)
days notice will be given to the Bank prior to any cancellation of, material
reduction or change in coverage provided by or other material modification to
such policy.  The Borrower shall provide the Bank with an endorsement showing
the Bank as lender’s loss payee on any business interruption insurance policy
maintained by the Borrower.

 

In the event the Borrower either fails to provide the Bank with evidence of the
insurance coverage required by this Section or at any time hereafter shall fail
to obtain or maintain any of the policies of insurance required above, or to pay
any premium in whole or in part relating thereto, then the Bank, without waiving
or releasing any obligation or default by the Borrower hereunder, may at any
time (but shall be under no obligation to so act), obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto, which the Bank deems advisable.  This insurance coverage
(a) may, but need not, protect the Borrower’s interests in such property,
including the Collateral, and (b) may not pay any claim made by, or against, the
Borrower in connection with such property, including the Collateral. The
Borrower may later cancel any such insurance purchased by the Bank, but only
after providing the Bank with evidence that the Borrower has obtained the
insurance coverage required by this Section.  If the Bank purchases insurance
for the Collateral, the Borrower will be responsible for the costs of that
insurance, including interest and any other charges that may be imposed with the
placement of the insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
principal amount of the Loans owing hereunder.  The costs of the insurance may
be more than the cost of the insurance the Borrower may be able to obtain on its
own.

 

8.7.                              ERISA Liabilities; Employee Plans.  The
Borrower shall (i) keep in full force and effect any and all Employee Plans
which are presently in existence or may, from time to time, come into existence
under ERISA, and not withdraw from any such Employee Plans, unless such
withdrawal can be effected or such Employee Plans can be terminated without
liability to the Borrower; (ii) make contributions to all of such Employee Plans
in a timely manner and in a sufficient amount to comply with the standards of
ERISA; including the minimum funding standards of ERISA; (iii) comply with all
material requirements of ERISA which relate to such Employee Plans; (iv) notify
the Bank immediately upon receipt by the Borrower of any notice concerning the
imposition of any withdrawal liability or of the institution of any proceeding
or

 

37

--------------------------------------------------------------------------------


 

other action which may result in the termination of any such Employee Plans or
the appointment of a trustee to administer such Employee Plans; (v) promptly
advise the Bank of the occurrence of any “Reportable Event” or “Prohibited
Transaction” (as such terms are defined in ERISA), with respect to any such
Employee Plans; and (vi) amend any Employee Plan that is intended to be
qualified within the meaning of Section 401 of the Internal Revenue Code of 1986
to the extent necessary to keep the Employee Plan qualified, and to cause the
Employee Plan to be administered and operated in a manner that does not cause
the Employee Plan to lose its qualified status.

 

8.8.                              Financial Statements.  The Borrower shall at
all times maintain a standard and modern system of accounting, on the accrual
basis of accounting and in all respects in accordance with GAAP, and shall
furnish to the Bank or its authorized representatives such information regarding
the business affairs, operations and financial condition of the Borrower,
including:

 

(a)  promptly when available, and in any event, within ninety (90) days after
the close of each of its fiscal years, a copy of (i) the annual audited
consolidated and consolidating financial statements of the Borrower and its
Subsidiaries, including balance sheet, statement of income and retained
earnings, statement of cash flows for the fiscal year then ended, work in
process reports, accounts receivable agings, accounts payable agings (if
available), summary of litigation and claims, as the Bank may request, in
reasonable detail, prepared and certified without adverse reference to going
concern value and without qualification by an independent auditor of recognized
standing, selected by the Borrower and reasonably acceptable to the Bank; and
(ii) financial forecasts, budgets and updates thereto and such other information
(including nonfinancial information) as the Bank may request, in reasonable
detail.

 

(b)  promptly when available, and in any event, within forty-five (45) days
following the end of each fiscal quarter, a copy of the management prepared
consolidated and consolidating financial statements of the Borrower and its
Subsidiaries regarding such fiscal quarter, including balance sheet, statement
of income and retained earnings, statement of cash flows for the fiscal quarter
then ended, work in process reports, accounts receivable aging reports, summary
of litigation and claims and such other information (including nonfinancial
information) as the Bank may request, in reasonable detail, prepared and
certified as true and correct by the Borrower’s treasurer or chief financial
officer.

 

The Borrower represents and warrants to the Bank that the financial statements
delivered to the Bank at or prior to the execution and delivery of this
Agreement and to be delivered at all times thereafter accurately reflect and
will accurately reflect the financial condition of the Borrower.  The Bank shall
have the right at all times during business hours to inspect the books and
records of the Borrower and make extracts therefrom.

 

38

--------------------------------------------------------------------------------


 

8.9.                              Guarantor Financial Information.  The Borrower
shall furnish, or cause to be furnished, to the Bank or its authorized
representatives such information regarding the business affairs, operations and
financial condition of each Guarantor.

 

The Borrower represents and warrants to the Bank that (i) each Guarantor shall
at all times maintain a standard and modern system of accounting, on the accrual
basis of accounting and in all respects in accordance with GAAP, and (ii) the
Bank shall have the right at all times during business hours to inspect the
books and records of each Guarantor and make extracts therefrom.

 

If the Borrower ceases to be publicly traded, then the Borrower agrees to advise
the Bank immediately of any development, condition or event that may have a
Material Adverse Effect on each Guarantor.

 

8.10.                        Supplemental Financial Statements.  The Borrower
shall immediately upon receipt thereof, provide to the Bank copies of interim
and supplemental reports if any, submitted to the Borrower by independent
accountants in connection with any interim audit or review of the books of the
Borrower.

 

8.11.                        Covenant Compliance Certificate.  The Borrower
shall, contemporaneously with the furnishing of the quarterly financial
statements pursuant to Section 8.8(b), deliver to the Bank a duly completed
compliance certificate, dated the date of such financial statements and
certified as true and correct by an appropriate officer of the Borrower,
containing a computation of each of the financial covenants set forth in
Section 10 and stating that the Borrower has not become aware of any Event of
Default or Unmatured Event of Default that has occurred and is continuing or, if
there is any such Event of Default or Unmatured Event of Default describing it
and the steps, if any, being taken to cure it.

 

8.12.                        Field Audits.  The Borrower shall permit the Bank
to inspect the Inventory, other Tangible Assets and/or other business operations
of the Borrower and each Subsidiary, to perform appraisals of the Equipment of
the Borrower and each Subsidiary, and to inspect, audit, check and make copies
of, and extracts from, the books, records, computer data, computer programs,
journals, orders, receipts, correspondence and other data relating to Inventory,
Accounts and any other Collateral, the results of which must be satisfactory to
the Bank in the Bank’s sole and absolute discretion.  All such inspections or
audits by the Bank shall be at the Borrower’s sole expense, provided, however,
that so long as no Event of Default or Unmatured Event of Default exists, the
Borrower shall not be required to reimburse the Bank for inspections or audits
more frequently than once each fiscal year.

 

8.13.                        Other Reports.  The Borrower shall, within such
period of time as the Bank may specify, deliver to the Bank such other schedules
and reports as the Bank may require.

 

8.14.                        Collateral Records.  The Borrower shall keep full
and accurate books and records relating to the Collateral and shall mark such
books and records to indicate the Bank’s Lien in the Collateral, including
placing a legend, in form and content acceptable to the Bank, on all Chattel
Paper created by the Borrower indicating that the Bank has a Lien in such
Chattel Paper.

 

39

--------------------------------------------------------------------------------


 

8.15.                        Intellectual Property.  The Borrower shall
maintain, preserve and renew all Intellectual Property necessary for the conduct
of its business as and where the same is currently located as heretofore or as
hereafter conducted by it.

 

8.16.                        Notice of Proceedings.  The Borrower, promptly upon
becoming aware, shall give written notice to the Bank of any litigation,
arbitration or governmental investigation or proceeding not previously disclosed
by the Borrower to the Bank which has been instituted or, to the knowledge of
the Borrower, is threatened against the Borrower or any of its Subsidiaries or
to which any of their respective properties is subject which might reasonably be
expected to have a Material Adverse Effect.

 

8.17.                        Notice of Event of Default or Material Adverse
Effect.  The Borrower shall,    immediately after the commencement thereof, give
notice to the Bank in writing of the occurrence of any Event of Default or any
Unmatured Event of Default, or the occurrence of any condition or event having a
Material Adverse Effect.

 

8.18.                        Environmental Matters.  If any Material release or
threatened release or other disposal of Hazardous Substances shall occur or
shall have occurred on any real property or any other assets of the Borrower or
any of its Subsidiaries, the Borrower shall, or shall cause the applicable
Subsidiary to, cause the prompt containment and removal of such Hazardous
Substances and the remediation of such real property or other assets as
necessary to comply in all Material respects with all Environmental Laws and to
preserve the value of such real property or other assets.  Without limiting the
generality of the foregoing, the Borrower shall, and shall cause each Subsidiary
to, comply in all Material respects with any Federal or state judicial or
administrative order requiring the performance at any real property of the
Borrower or any Subsidiary of activities in response to the release or
threatened release of a Hazardous Substance.  To the extent that the
transportation of Hazardous Substances is permitted by this Agreement, the
Borrower shall, and shall cause its Subsidiaries to, dispose of such Hazardous
Substances, or of any other wastes, only at licensed disposal facilities
operating in Material compliance with Environmental Laws.

 

8.19.                        Further Assurances.  The Borrower shall take, and
cause each Subsidiary to take, such actions as are necessary or as the Bank may
reasonably request from time to time to ensure that the Obligations under the
Loan Documents are secured by substantially all of the assets of the Borrower
and its Subsidiaries, in each case as the Bank may determine, including (a) the
execution and delivery of security agreements, pledge agreements, mortgages,
deeds of trust, financing statements and other documents, and the filing or
recording of any of the foregoing, and (b) the delivery of certificated
securities and other collateral with respect to which perfection is obtained by
possession.

 

8.20.                        Payroll Accounts.  The Borrower covenants and
agrees that it shall not keep funds on deposit in its payroll account beyond
what is necessary to fund one payroll period at a time.

 

40

--------------------------------------------------------------------------------


 

8.21.                        Proceeds of Asset Sales.  Subject to the
restrictions for Permitted Liens, any proceeds from the sale of assets must be
paid to the Bank to reduce the outstanding Revolving Credit Loan.

 

8.22.                        Domestic Subsidiaries.  The Borrower covenants and
agrees that it shall cause any and each domestic Subsidiary it acquires after
the date of this Agreement to execute a Guaranty and Security Agreement in favor
of the Bank and in form prepared by and acceptable to the Bank.

 

8.23.                        Un-Used Fee A.  The Borrower shall pay the Un-Used
Fee A on the unused portion of the Revolving Loan A Commitment as per the
Applicable Margin in accordance with Section 2.4 hereof.

 

8.24.                        Un-Used Fee B.   The Borrower shall pay the Un-Used
Fee B on the unused portion of the Revolving Loan B Commitment as per the
Applicable Margin in accordance with Section 2.4 hereof.

 

Section 9.   NEGATIVE COVENANTS.

 

9.1.                              Debt.  Except as permitted by Section 9.3
hereof, the Borrower shall not, either directly or indirectly, create, assume,
incur or have outstanding any Debt (including purchase money indebtedness), or
become liable, whether as endorser, guarantor, surety or otherwise, for any debt
or obligation of any other Person, except:

 

(a)                                        the Obligations under this Agreement
and the other Loan Documents;

 

(b)                                       obligations pursuant to Permitted
Liens;

 

(c)                                        obligations of the Borrower for
Taxes, assessments, municipal or other governmental charges;

 

(d)                                       obligations of the Borrower for
accounts payable, other than for money borrowed, incurred in the ordinary course
of business;

 

(e)                                        Hedging Obligations incurred in favor
of the Bank or an Affiliate thereof for bona fide hedging purposes and not for
speculation;

 

(f)                                          On balance sheet Debt described on
Schedule 9.1 (and any extension, renewal or refinancing thereof subject to the
prior written approval of the Bank), provided that total Debt for Capital
Expenditures, previously financed Capital Expenditures or previously financed or
re-financed Fixed Assets will not exceed Forty-Five Million and 00/100 Dollars
($45,000,000.00);

 

41

--------------------------------------------------------------------------------


 

(g)                                       other unsecured Debt, in addition to
the Debt listed above, in an aggregate amount outstanding at any time not to
exceed One Million and 00/100 Dollars ($1,000,000.00); and

 

(h)                                       Subordinated Debt in an amount
mutually acceptable to the Borrower and the Bank and on terms acceptable to the
Bank.

 

9.2.                              Encumbrances.  Except as set forth on Schedule
9.2, The Borrower shall not, either directly or indirectly, create, assume,
incur or suffer or permit to exist any Lien or charge of any kind or character
upon any asset of the Borrower, whether owned at the date hereof or hereafter
acquired, except for Permitted Liens.

 

9.3.                              Investments.  The Borrower shall not, either
directly or indirectly, make or have             outstanding any Investment,
except:

 

(a)                                  contributions by the Borrower to the
capital of any Subsidiary or Guarantor which has granted a first perfected
security interest in all of its assets in favor of the Bank, or by any
Subsidiary to the capital of any other domestic Wholly-Owned Subsidiary;

 

(b)                                 Investments constituting Debt permitted by
Section 9.1;

 

(c)                                  Investments in securities of Account
Debtors received pursuant to any plan of reorganization or similar arrangement
upon the bankruptcy or insolvency of such account debtors;

 

(d)                                 Investments in any Subsidiary, Affiliate or
third party entity, which is not either (a) Born Heaters Canada or (b) a
Guarantor, shall be limited to an aggregate amount of Twelve Million and 00/100
Dollars ($12,000,000.00) as reported on the balance sheet of the Borrower.  For
purposes of this Section 9.3(f), Section 9.3(g) and Section 9.3(h) hereof,
investments shall include accounts receivable, loans, guarantees, letters of
credit or any contingent liability used to support obligations, equity
investments or advances;

 

(e)                                  Using the definition of investments set
forth in Section 9.3(d) hereof, investments in Born Heaters Canada or any
Guarantor;

 

(f)                                    Subject to the aggregate limitations set
forth in Section 9.3(d) hereof and using the definition of investments set forth
in Section 9.3(d) hereof, investments in ARB ECUADOR shall be limited to Six
Million and 00/100 Dollars ($6,000,000.00); investments, in ARB ARENDAL shall be
limited to Eight Million and 00/100 Dollars ($8,000,000.00); and investments in
any new foreign entity created after the Closing shall be limited to Five
Million and 00/100 Dollars ($5,000,000.00);

 

42

--------------------------------------------------------------------------------


 

(g)                                 Excess Cash to be invested in instruments
rated at least A-l by Standard & Poor’s Ratings Services, a division of The
McGraw-Hill Companies, Inc. or P-l by Moody’s Investors Service, Inc.;

 

(h)                                 Advances and/or loans to employees or
shareholders up to Five Hundred Thousand and 00/100 Dollars ($500,000.00);

 

(i)                                     Deposits and Investments held at the
Bank; and

 

(j)                                     Fully FDIC-insured deposits (including
CDARS deposits) held at any FDIC-insured bank.

 

provided, however, that (i) any Investment which when made complies with the
requirements of the definition of the term “Cash Equivalent Investment” may
continue to be held notwithstanding that such Investment if made thereafter
would not comply with such requirements; and (ii) no Investment otherwise
permitted by subsections (b) or (c) shall be permitted to be made if,
immediately before or after giving effect thereto, any Event of Default or
Unmatured Event of Default exists.

 

9.4.                              Transfer; Merger; Sales.  The Borrower shall
not and not permit any Subsidiary to without the prior written consent of the
Bank, whether in one transaction or a series of related transactions, (a) be a
party to any merger or consolidation, or purchase or otherwise acquire all or
substantially all of the assets or any Capital Securities of any class of, or
any partnership or joint venture interest in, any other Person, except for
(i) any such merger, consolidation, sale, transfer, conveyance, lease or
assignment of or by any Wholly-Owned Subsidiary into the Borrower or into any
other domestic Wholly-Owned Subsidiary; (ii) any such purchase or other
acquisition by the Borrower or any domestic Wholly-Owned Subsidiary of the
assets or equity interests of any Wholly-Owned Subsidiary, (b) except as
permitted by Section 6.3 hereof, sell, transfer, convey or lease all or any
substantial part of its assets or Capital Securities (including the sale of
Capital Securities of any Subsidiary), except for sales of Inventory in the
ordinary course of business, or (c) sell or assign, with or without recourse,
any receivables.

 

9.5.                              Issuance of Capital Securities.  The Borrower
shall not and shall not permit any Subsidiary to issue any Capital Securities
other than, so long as a Change of Control has not occurred, (a) any issuance of
shares in the ordinary course of business, or (b) any issuance of shares of the
Borrower’s common Capital Securities pursuant to any employee or director option
program, benefit plan or compensation program, or (c) any issuance of Capital
Securities by a Subsidiary to the Borrower or another Subsidiary in accordance
with Section 9.6.

 

9.6.                              Distributions.  So long as no Event of Default
or Unmatured Event of Default exists or would result therefrom, the Borrower and
any of its Subsidiaries may (a) make distributions of dividends including stock
dividends, whether in cash or otherwise, to any of its equityholders,
(b) purchase or redeem any of its equity interests or any warrants, options or
other rights in respect thereof, (c) pay any management fees or similar fees to
any of its equityholders or any Affiliate thereof, (d) pay or prepay interest
on, principal of, premium, if any, redemption, conversion, exchange, purchase,
retirement, defeasance, sinking fund or any other payment in respect of any
Subordinated Debt, or (e) set aside funds for any of the foregoing.

 

43

--------------------------------------------------------------------------------


 

9.7.                              Transactions with Affiliates.  The Borrower
shall not, directly or indirectly, enter into or permit to exist any transaction
with any of its Affiliates or with any director, officer or employee of the
Borrower other than transactions in the ordinary course of, and pursuant to the
reasonable requirements of, the business of the Borrower and upon fair and
reasonable terms which are fully disclosed to the Bank and are no less favorable
to the Borrower than would be obtained in a comparable arm’s length transaction
with a Person that is not an Affiliate of the Borrower.

 

9.8.                              Unconditional Purchase Obligations.  The
Borrower shall not and shall not permit any Subsidiary to enter into or be a
party to any contract for the purchase of materials, supplies or other property
or services if such contract requires that payment be made by it regardless of
whether delivery is ever made of such materials, supplies or other property or
services.

 

9.9.                              Cancellation of Debt.  The Borrower shall not,
and not permit any Subsidiary to, cancel any claim or debt owing to it, except
for reasonable consideration or in the ordinary course of business.

 

9.10.                        Inconsistent Agreements.  The Borrower shall not
and shall not permit any Subsidiary to enter into any agreement containing any
provision which would (a) be violated or breached by any borrowing by the
Borrower hereunder or by the performance by the Borrower or any Subsidiary of
any of its Obligations hereunder or under any other Loan Document, (b) prohibit
the Borrower or any Subsidiary from granting to the Bank a Lien on any of its
assets or (c) create or permit to exist or become effective any encumbrance or
restriction on the ability of any Subsidiary to (i) pay dividends or make other
distributions to the Borrower or any other Subsidiary, or pay any Debt owed to
the Borrower or any other Subsidiary, (ii) make loans or advances to the
Borrower or any other Subsidiary, or (iii) transfer any of its assets or
properties to the Borrower or any other Subsidiary, other than (A) customary
restrictions and conditions contained in agreements relating to the sale of all
or a substantial part of the assets of any Subsidiary pending such sale,
provided that such restrictions and conditions apply only to the Subsidiary to
be sold and such sale is permitted hereunder, (B) restrictions or conditions
imposed by any agreement relating to purchase money Debt, Capital Leases and
other secured Debt permitted by this Agreement if such restrictions or
conditions apply only to the property or assets securing such Debt, and
(C) customary provisions in leases and other contracts restricting the
assignment thereof.

 

9.11.                        Use of Proceeds.  Neither the Borrower nor any of
its Subsidiaries or Affiliates shall use any portion of the proceeds of the
Loans, either directly or indirectly, for the purpose of purchasing any
securities underwritten by any Affiliate of the Bank.

 

9.12.                        Business Activities; Change of Legal Status and
Organizational Documents.  The Borrower shall not and shall not permit any
Subsidiary to (a) engage in any line of business other than the businesses
engaged in on the date hereof and businesses reasonably related thereto,
(b) change its name, its Organizational Identification Number, if it has one,
its type of organization, its jurisdiction of organization or other legal
structure, or (b) permit its charter, bylaws or other organizational documents
to be amended or modified in any way which could reasonably be expected to
materially adversely affect the interests of the Bank.

 

44

--------------------------------------------------------------------------------


 

9.13.                        Domestic Subsidiaries.  Except as permitted
pursuant to Section 9.4, the Borrower shall not sell, liquidate or dissolve any
domestic Subsidiary without the prior written consent of the Bank.

 

9.14.                        Foreign Subsidiaries.  The Borrower shall not sell,
liquidate or dissolve any foreign Subsidiary without the prior written consent
of the Bank.  The Borrower shall not pledge any of its interest in its foreign
Subsidiaries to any Person other than the Bank.

 

9.15.                        Permitted Liens.  The Borrower shall not incur any
second lien against any Permitted Lien.

 

Section 10.    FINANCIAL COVENANTS.

 

10.1.                        Tangible Net Worth.  As of the end of each of its
fiscal quarters, the Borrower shall maintain a Tangible Net Worth of Eighty-Five
Percent (85%) of the Tangible Net Worth as of the most recent quarterly
reporting period with such Tangible Net Worth to be in an amount no less than
Forty-Nine Million and 00/100 Dollars ($49,000,000.00).

 

10.2.                        Total Debt to Tangible Net Worth.  As of the end of
each of its fiscal quarters, the Borrower shall maintain a ratio of Total Debt
to Tangible Net Worth of not greater than 1.75 to 1.00.

 

10.3.                        Debt Service Coverage.  On a rolling four quarter
basis and as of the end of each of its fiscal quarters, the Borrower shall
maintain a ratio of (a) pre-tax income from the Borrower’s operations for such
period plus Interest Charges for such period, plus the amount of noncash charges
for Depreciation for such period, to (b) Interest Charges for such period plus
the aggregate amount of principal payments on Debt for such period, of not less
than 1.25 to 1.00.

 

10.4.                        Capital Expenditure Limitations.  On a rolling four
quarter basis and as of the end of each of its fiscal quarters, the Borrower
shall not incur Capital Expenditures in an amount greater than Twelve Million
and 00/100 Dollars ($12,000,000.00) in the aggregate in any one Fiscal Year. 
However, for Fiscal Year 2009, up to Ten Million and 00/100 Dollars
($10,000,000.00) of Capital Expenditures associated with (i) the Borrower’s
purchase of a yard near Los Angeles to house certain pieces of equipment and
(ii) the Borrower’s purchase of a rock quarry and related equipment shall be
excluded from this Capital Expenditure Limitations covenant.

 

45

--------------------------------------------------------------------------------


 

Section 11.                                      EVENTS OF DEFAULT.

 

The Borrower, without notice or demand of any kind, shall be in default under
this Agreement upon the occurrence of any of the following events (each an
“Event of Default”).

 

11.1.                        Nonpayment of Obligations.  Any principal amount
due and owing on any Revolving Note or any of the Obligations, whether by its
terms or as otherwise provided herein, is not paid when due and any interest due
and owing on any Note is not paid within five days after it is due.

 

11.2.                        Misrepresentation.  Any oral or written warranty,
representation, certificate or statement of any Obligor in this Agreement, the
other Loan Documents or any other agreement with the Bank shall be false when
made or at any time thereafter, or if any financial data or any other
information now or hereafter furnished to the Bank by or on behalf of any
Obligor shall prove to be false, inaccurate or misleading in any material
respect.

 

11.3.                        Nonperformance.  Other than default for nonpayment
of Obligations as set forth in Section 11.1 hereof, any failure to perform or
default in the performance of any covenant, condition or agreement contained in
this Agreement, or in the other Loan Documents or any other agreement with the
Bank and such failure to perform or default in the performance continues for 15
days following written notice of default from the Bank.

 

11.4.                        Default under Loan Documents.  Other than default
for nonpayment of Obligations as set forth in Section 11.1 hereof, a default
under any of the other Loan Documents, all of which covenants, conditions and
agreements contained therein are hereby incorporated in this Agreement by
express reference, shall be and constitute an Event of Default under this
Agreement and any other of the Obligations and such default under any of the
Loan Documents continues for 15 days.

 

11.5.                        Default under Other Debt.  Any default by any
Obligor in the payment of any Debt in excess of Two Hundred Fifty Thousand and
00/100 Dollars ($250,000.00) for any other obligation beyond any period of grace
provided with respect thereto or in the performance of any other term, condition
or covenant contained in any agreement (including any capital or operating lease
or any agreement in connection with the deferred purchase price of property)
under which any such obligation is created, the effect of which default is to
cause or permit the holder of such obligation (or the other party to such other
agreement) to cause such obligation to become due prior to its stated maturity
or terminate such other agreement.

 

11.6.                        Other Material Obligations.  Any default in the
payment when due, or in the performance or observance of, any material
obligation of, or condition agreed to by, any Obligor with respect to any
material purchase or lease of goods or services where such default, singly or in
the aggregate with all other such defaults, might reasonably be expected to have
a Material Adverse Effect.

 

46

--------------------------------------------------------------------------------


 

11.7.                        Bankruptcy, Insolvency, etc.  Any Obligor becomes
insolvent or generally fails to pay, or admits in writing its inability or
refusal to pay, debts as they become due; or any Obligor applies for, consents
to, or acquiesces in the appointment of a trustee, receiver or other custodian
for such Obligor or any property thereof, or makes a general assignment for the
benefit of creditors; or, in the absence of such application, consent or
acquiescence, a trustee, receiver or other custodian is appointed for any
Obligor or for a substantial part of the property of any thereof and is not
discharged within sixty (60) days; or any bankruptcy, reorganization, debt
arrangement, or other case or proceeding under any bankruptcy or insolvency law,
or any dissolution or liquidation proceeding, is commenced in respect of any
Obligor, and if such case or proceeding is not commenced by such Obligor, it is
consented to or acquiesced in by such Obligor, or remains undismissed for sixty
(60) days; or any Obligor takes any action to authorize, or in furtherance of,
any of the foregoing.

 

11.8.                        Judgments.  The entry of any final judgment,
decree, levy, attachment, garnishment or other process in excess of Two Hundred
Fifty Thousand and 00/100 Dollars ($250,000.00), or the filing of any Lien in
excess of Two Hundred Fifty Thousand and 00/100 Dollars ($250,000.00) against
any Obligor which is not fully covered by insurance, and such judgment or other
process shall not have been, within thirty (30) days from the entry thereof,
(i) bonded over to the satisfaction of the Bank and appealed, (ii) vacated, or
(iii) discharged.

 

11.9.                        Collateral Impairment.  The entry of any judgment,
decree, levy, attachment, garnishment or other process, or the filing of any
Lien against, any Material portion of the Collateral or any Material portion of
any other collateral under a separate security agreement securing any of the
Obligations and such judgment or other process shall not have been, within
thirty (30) days from the entry thereof, (i) bonded over to the satisfaction of
the Bank and appealed, (ii) vacated, or (iii) discharged, or the loss, theft,
destruction, seizure or forfeiture, or the occurrence of any Material
deterioration or impairment of any of the Collateral or any of the collateral
under any security agreement securing any of the Obligations, or any Material
decline or depreciation in the value or market price thereof (whether actual or
reasonably anticipated), which causes the Collateral, in the sole opinion of the
Bank acting in good faith, to become unsatisfactory as to value or character, or
which causes the Bank to reasonably believe that it is insecure and that the
likelihood for repayment of the Obligations is or will soon be impaired, time
being of the essence. The cause of such deterioration, impairment, decline or
depreciation shall include, but is not limited to, the failure by the Borrower
to do any act deemed necessary by the Bank to preserve and maintain the value
and collectability of the Collateral.

 

11.10.                  Material Adverse Effect.  The occurrence of any
development, condition or event which has a Material Adverse Effect on the
Borrower.

 

11.11.                  Guaranty.  There is a discontinuance by any of the
Guarantors of any of the Guaranties, or any of the Guarantors shall contest the
validity of such Guaranty.

 

11.12.                  Subordinated Debt.  The subordination provisions of any
Subordinated Debt shall for any reason be revoked or invalid or otherwise cease
to be in full force and effect.  The Borrower shall contest in any manner, or
any other holder thereof shall contest in any judicial proceeding, the validity
or enforceability of the Subordinated Debt or deny that it has any further
liability or obligation thereunder, or the Obligations shall for any reason not
have the priority contemplated by the subordination provisions of the
Subordinated Debt.

 

47

--------------------------------------------------------------------------------


 

11.13.                  Change of Control.  The occurrence of a Change of
Control.

 

Section 12.    REMEDIES.

 

Upon the occurrence of an Event of Default, the Bank shall have all rights,
powers and remedies set forth in the Loan Documents, in any written agreement or
instrument (other than this Agreement or the Loan Documents) relating to any of
the Obligations or any security therefor, as a secured party under the UCC or as
otherwise provided at law or in equity.  Without limiting the generality of the
foregoing, the Bank may, at its option upon the occurrence of an Event of
Default, declare its commitments to the Borrower to be terminated and all
Obligations to be immediately due and payable, provided, however, that upon the
occurrence of an Event of Default under Section 11.7, all commitments of the
Bank to the Borrower shall immediately terminate and all Obligations shall be
automatically due and payable, all without demand, notice or further action of
any kind required on the part of the Bank.  The Borrower hereby waives any and
all presentment, demand, notice of dishonor, protest, and all other notices and
demands in connection with the enforcement of Bank’s rights under the Loan
Documents, and hereby consents to, and waives notice of release, with or without
consideration, of any of the Borrower or any of the Guarantors or of any
Collateral, notwithstanding anything contained herein or in the Loan Documents
to the contrary.  In addition to the foregoing:

 

12.1.                        Possession and Assembly of Collateral.  The Bank
may, without notice, demand or legal process of any kind, take possession of any
or all of the Collateral (in addition to Collateral of which the Bank already
has possession), wherever it may be found, and for that purpose may pursue the
same wherever it may be found, and may at any time enter into any of the
Borrower’s premises where any of the Collateral may be or is supposed to be, and
search for, take possession of, remove, keep and store any of the Collateral
until the same shall be sold or otherwise disposed of and the Bank shall have
the right to store and conduct a sale of the same in any of the Borrower’s
premises without cost to the Bank.  At the Bank’s request, the Borrower will, at
the Borrower’s sole expense, assemble the Collateral and make it available to
the Bank at a place or places to be designated by the Bank which is reasonably
convenient to the Bank and the Borrower.

 

12.2.                        Sale of Collateral.  The Bank may sell any or all
of the Collateral at public or private sale, upon such terms and conditions as
the Bank may deem proper, and the Bank may purchase any or all of the Collateral
at any such sale.  The Borrower acknowledges that the Bank may be unable to
effect a public sale of all or any portion of the Collateral because of certain
legal and/or practical restrictions and provisions which may be applicable to
the Collateral and, therefore, may be compelled to resort to one or more private
sales to a restricted group of offerees and purchasers.  The Borrower consents
to any such private sale so made even though at places and upon terms less
favorable than if the Collateral were sold at public sale.  The Bank shall have
no obligation to clean-up or otherwise prepare the Collateral for sale.  The
Bank may apply the net proceeds, after deducting all costs, expenses, attorneys’
and paralegals’ fees incurred or paid at any time in the collection, protection
and sale of the Collateral and the Obligations, to the payment of any Note
and/or any of the other Obligations, returning the excess

 

48

 

--------------------------------------------------------------------------------


 

proceeds, if any, to the Borrower.  The Borrower shall remain liable for any
amount remaining unpaid after such application, with interest at the Default
Rate.  Any notification of intended disposition of the Collateral required by
law shall be conclusively deemed reasonably and properly given if given by the
Bank at least ten (10) calendar days before the date of such disposition.  The
Borrower hereby confirms, approves and ratifies all acts and deeds of the Bank
relating to the foregoing, and each part thereof, and expressly waives any and
all claims of any nature, kind or description which it has or may hereafter have
against the Bank or its representatives, by reason of taking, selling or
collecting any portion of the Collateral.  The Borrower consents to releases of
the Collateral at any time (including prior to default) and to sales of the
Collateral in groups, parcels or portions, or as an entirety, as the Bank shall
deem appropriate.  The Borrower expressly absolves the Bank from any loss or
decline in market value of any Collateral by reason of delay in the enforcement
or assertion or nonenforcement of any rights or remedies under this Agreement.

 

12.3.        Standards for Exercising Remedies.  To the extent that applicable
law imposes duties on the Bank to exercise remedies in a commercially reasonable
manner, the Borrower acknowledges and agrees that it is not commercially
unreasonable for the Bank (a) to fail to incur expenses reasonably deemed
significant by the Bank to prepare Collateral for disposition or otherwise to
complete raw material or work-in-process into finished goods or other finished
products for disposition, (b) to fail to obtain third party consents for access
to Collateral to be disposed of, or to obtain or, if not required by other law,
to fail to obtain governmental or third party consents for the collection or
disposition of Collateral to be collected or disposed of, (c) to fail to
exercise collection remedies against Account Debtors or other Persons obligated
on Collateral or to remove liens or encumbrances on or any adverse claims
against Collateral, (d) to exercise collection remedies against Account Debtors
and other Persons obligated on Collateral directly or through the use of
collection agencies and other collection specialists, (e) to advertise
dispositions of Collateral through publications or media of general circulation,
whether or not the Collateral is of a specialized nature, (f) to contact other
Persons, whether or not in the same business as the Borrower, for expressions of
interest in acquiring all or any portion of the Collateral, (g) to hire one or
more professional auctioneers to assist in the disposition of Collateral,
whether or not the collateral is of a specialized nature, (h) to dispose of
Collateral by utilizing internet sites that provide for the auction of assets of
the types included in the Collateral or that have the reasonable capability of
doing so, or that match buyers and sellers of assets, (i) to dispose of assets
in wholesale rather than retail markets, (j) to disclaim disposition warranties,
including any warranties of title, (k) to purchase insurance or credit
enhancements to insure the Bank against risks of loss, collection or disposition
of Collateral or to provide to the Bank a guaranteed return from the collection
or disposition of Collateral, or (l) to the extent deemed appropriate by the
Bank, to obtain the services of other brokers, investment bankers, consultants
and other professionals to assist the Bank in the collection or disposition of
any of the Collateral.  The Borrower acknowledges that the purpose of this
section is to provide non-exhaustive indications of what actions or omissions by
the Bank would not be commercially unreasonable in the Bank’s exercise of
remedies against the Collateral and that other actions or omissions by the Bank
shall not be deemed commercially unreasonable solely on account of not being
indicated in this section.  Without limitation upon the foregoing, nothing
contained in this section shall be construed to grant any rights to the Borrower
or to impose any duties on the Bank that would not have been granted or imposed
by this Agreement or by applicable law in the absence of this section.

 

49

--------------------------------------------------------------------------------


 

12.4.        UCC and Offset Rights.  The Bank may exercise, from time to time,
any and all rights and remedies available to it under the UCC or under any other
applicable law in addition to, and not in lieu of, any rights and remedies
expressly granted in this Agreement or in any other agreements between any
Obligor and the Bank, and may, without demand or notice of any kind, appropriate
and apply toward the payment of such of the Obligations, whether matured or
unmatured, including costs of collection and attorneys’ and paralegals’ fees,
and in such order of application as the Bank may, from time to time, elect, any
indebtedness of the Bank to any Obligor, however created or arising, including
balances, credits, deposits, accounts or moneys of such Obligor in the
possession, control or custody of, or in transit to the Bank.  The Borrower, on
behalf of itself and each Obligor, hereby waives the benefit of any law that
would otherwise restrict or limit the Bank in the exercise of its right, which
is hereby acknowledged, to appropriate at any time hereafter any such
indebtedness owing from the Bank to any Obligor.

 

12.5.        Additional Remedies.  The Bank shall have the right and power to:

 

(a)           instruct the Borrower, at its own expense, to notify any parties
obligated on any of the Collateral, including any Account Debtors, to make
payment directly to the Bank of any amounts due or to become due thereunder, or
the Bank may directly notify such obligors of the security interest of the Bank,
and/or of the assignment to the Bank of the Collateral and direct such obligors
to make payment to the Bank of any amounts due or to become due with respect
thereto, and thereafter, collect any such amounts due on the Collateral directly
from such Persons obligated thereon;

 

(b)           enforce collection of any of the Collateral, including any
Accounts, by suit or otherwise, or make any compromise or settlement with
respect to any of the Collateral, or surrender, release or exchange all or any
part thereof, or compromise, extend or renew for any period (whether or not
longer than the original period) any indebtedness thereunder;

 

(c)           take possession or control of any proceeds and products of any of
the Collateral, including the proceeds of insurance thereon;

 

(d)           extend, renew or modify for one or more periods (whether or not
longer than the original period) any Note, any other of the Obligations, any
obligation of any nature of any other obligor with respect to any Note or any of
the Obligations;

 

(e)           grant releases, compromises or indulgences with respect to any
Note, any of the Obligations, any extension or renewal of any of the
Obligations, any security therefor, or to any other obligor with respect to any
Note or any of the Obligations;

 

50

--------------------------------------------------------------------------------


 

(f)            transfer the whole or any part of securities which may constitute
Collateral into the name of the Bank or the Bank’s nominee without disclosing,
if the Bank so desires, that such securities so transferred are subject to the
security interest of the Bank, and any corporation, association, or any of the
managers or trustees of any trust issuing any of such securities, or any
transfer agent, shall not be bound to inquire, in the event that the Bank or
such nominee makes any further transfer of such securities, or any portion
thereof, as to whether the Bank or such nominee has the right to make such
further transfer, and shall not be liable for transferring the same;

 

(g)           vote the Collateral;

 

(h)           make an election with respect to the Collateral under Section 1111
of the Bankruptcy Code or take action under Section 364 or any other section of
the Bankruptcy Code; provided, however, that any such action of the Bank as set
forth herein shall not, in any manner whatsoever, impair or affect the liability
of the Borrower hereunder, nor prejudice, waive, nor be construed to impair,
affect, prejudice or waive the Bank’s rights and remedies at law, in equity or
by statute, nor release, discharge, nor be construed to release or discharge,
the Borrower, any guarantor or other Person liable to the Bank for the
Obligations;

 

(i)            at any time, and from time to time, accept additions to,
releases, reductions, exchanges or substitution of the Collateral, without in
any way altering, impairing, diminishing or affecting the provisions of this
Agreement, the Loan Documents, or any of the other Obligations, or the Bank’s
rights hereunder, under any Note or under any of the other Obligations; and

 

(j)            advise the Borrower whether to deposit cash as necessary into the
Borrower’s account at the Bank or whether to execute, within ten business days
of such Event of Default or Unmatured Event of Default, Control
Agreements(s) with respect to Cash Equivalent Investments.

 

The Borrower hereby ratifies and confirms whatever the Bank may do with respect
to the Collateral and agrees that the Bank shall not be liable for any error of
judgment or mistakes of fact or law with respect to actions taken in connection
with the Collateral.

 

12.6.        Attorney-in-Fact.  Upon the occurrence and during the continuation
of an Event of Default, the Borrower hereby irrevocably makes, constitutes and
appoints the Bank (and any officer of the Bank or any Person designated by the
Bank for that purpose) as the Borrower’s true and lawful proxy and
attorney-in-fact (and agent-in-fact) in the Borrower’s name, place and stead,
with full power of substitution, to (i) take such actions as are permitted in
this Agreement, (ii) execute such financing statements and other documents and
to do such other acts as the Bank may require to perfect and preserve the Bank’s
security interest in, and to enforce such interests in the Collateral, and
(iii) carry out any remedy provided for in this Agreement, including endorsing
the Borrower’s name to checks, drafts, instruments and other items of payment,
and proceeds of the Collateral, executing change of address forms with the
postmaster of the United States Post Office serving the address of the Borrower,
changing the address of the Borrower to that of the Bank, opening all envelopes
addressed to the Borrower and applying any payments contained therein to the
Obligations.  The Borrower hereby acknowledges that the constitution and
appointment of such proxy and attorney-in-fact are coupled with an interest and
are irrevocable.  The Borrower hereby ratifies and confirms all that such
attorney-in-fact may do or cause to be done by virtue of any provision of this
Agreement.

 

51

--------------------------------------------------------------------------------


 

12.7.        No Marshaling.  The Bank shall not be required to marshal any
present or future collateral security (including this Agreement and the
Collateral) for, or other assurances of payment of, the Obligations or any of
them or to resort to such collateral security or other assurances of payment in
any particular order.  To the extent that it lawfully may, the Borrower hereby
agrees that it will not invoke any law relating to the marshaling of collateral
which might cause delay in or impede the enforcement of the Bank’s rights under
this Agreement or under any other instrument creating or evidencing any of the
Obligations or under which any of the Obligations is outstanding or by which any
of the Obligations is secured or payment thereof is otherwise assured, and, to
the extent that it lawfully may, the Borrower hereby irrevocably waives the
benefits of all such laws.

 

12.8.        Application of Proceeds.  The Bank will within three (3) Business
Days after receipt of cash or solvent credits from collection of items of
payment, proceeds of Collateral or any other source, apply the whole or any part
thereof against the Obligations secured hereby.  The Bank shall further have the
exclusive right to determine how, when and what application of such payments and
such credits shall be made on the Obligations, and such determination shall be
conclusive upon the Borrower.  Any proceeds of any disposition by the Bank of
all or any part of the Collateral may be first applied by the Bank to the
payment of expenses incurred by the Bank in connection with the Collateral,
including attorneys’ fees and legal expenses as provided for in Section 13
hereof.

 

12.9.        No Waiver.  No Event of Default shall be waived by the Bank except
in writing. No failure or delay on the part of the Bank in exercising any right,
power or remedy hereunder shall operate as a waiver of the exercise of the same
or any other right at any other time; nor shall any single or partial exercise
of any such right, power or remedy preclude any other or further exercise
thereof or the exercise of any other right, power or remedy hereunder.  There
shall be no obligation on the part of the Bank to exercise any remedy available
to the Bank in any order.  The remedies provided for herein are cumulative and
not exclusive of any remedies provided at law or in equity.  The Borrower agrees
that in the event that the Borrower fails to perform, observe or discharge any
of its Obligations or liabilities under this Agreement or any other agreements
with the Bank, no remedy of law will provide adequate relief to the Bank, and
further agrees that the Bank shall be entitled to temporary and permanent
injunctive relief in any such case without the necessity of proving actual
damages.

 

12.10.      Letters of Credit.  With respect to all Letters of Credit for which
presentment for honor shall not have occurred at the time of an acceleration
pursuant to this Section 12, the Borrower shall at such time deposit in a cash
collateral account opened by the Bank an amount equal to the Letter of Credit
Obligations then outstanding.  Amounts held in such cash collateral account
shall be applied by the Bank to the payment of drafts drawn under such Letters
of Credit, and the unused portion thereof after all such Letters of Credit shall
have expired or been fully

 

52

--------------------------------------------------------------------------------


 

drawn upon, if any, shall be applied to repay the Obligations, in such order of
application as the Bank may, in its sole discretion, from time to time elect. 
After all such Letters of Credit shall have expired or been fully drawn upon,
all commitments to make Loans hereunder have terminated and all other
Obligations have been indefeasibly satisfied and paid in full in cash, the
balance, if any, in such cash collateral account shall be returned to the
Borrower or such other Person as may be lawfully entitled thereto.

 

Section 13.             MISCELLANEOUS.

 

13.1.        Obligations Absolute.  None of the following shall affect the
Obligations of the Borrower to the Bank under this Agreement or the Bank’s
rights with respect to the Collateral:

 

(a)   acceptance or retention by the Bank of other property or any interest in
property  as security for the Obligations;

 

(b)  release by the Bank of any of the Borrower  or the Guarantors or of all or
any part of the Collateral or of any party liable with respect to the
Obligations;

 

(c)   release, extension, renewal, modification or substitution by the Bank of
any Note, or any note evidencing any of the Obligations, or the compromise of
the liability of any of the Guarantors of the Obligations; or

 

(d)   failure of the Bank to resort to any other security or to pursue the
Borrower or any other obligor liable for any of the Obligations before resorting
to remedies against the Collateral.

 

13.2.        Entire Agreement.  This Agreement and the other Loan Documents
(i) are valid, binding and enforceable against the Borrower and the Bank in
accordance with their respective provisions and no conditions exist as to their
legal effectiveness; (ii) constitute the entire agreement between the parties
with respect to the subject matter hereof and thereof; and (iii) are the final
expression of the intentions of the Borrower and the Bank.  No promises, either
expressed or implied, exist between the Borrower and the Bank, unless contained
herein or therein.  This Agreement, together with the other Loan Documents,
supersedes all negotiations, representations, warranties, commitments, term
sheets, discussions, negotiations, offers or contracts (of any kind or nature,
whether oral or written) prior to or contemporaneous with the execution hereof
with respect to any matter, directly or indirectly related to the terms of this
Agreement and the other Loan Documents.  This Agreement and the other Loan
Documents are the result of negotiations among the Bank, the Borrower and the
other parties thereto, and have been reviewed (or have had the opportunity to be
reviewed) by counsel to all such parties, and are the products of all parties. 
Accordingly, this Agreement and the other Loan Documents shall not be construed
more strictly against the Bank merely because of the Bank’s involvement in their
preparation.

 

53

--------------------------------------------------------------------------------


 

13.3.        Amendments; Waivers.  No delay on the part of the Bank in the
exercise of any right, power or remedy shall operate as a waiver thereof, nor
shall any single or partial exercise by the Bank of any right, power or remedy
preclude other or further exercise thereof, or the exercise of any other right,
power or remedy.  No amendment, modification or waiver of, or consent with
respect to, any provision of this Agreement or the other Loan Documents shall in
any event be effective unless the same shall be in writing and acknowledged by
the Bank, and then any such amendment, modification, waiver or consent shall be
effective only in the specific instance and for the specific purpose for which
given.

 

13.4.        WAIVER OF DEFENSES.  THE BORROWER, ON BEHALF OF ITSELF AND ANY
GUARANTOR OF ANY OF THE OBLIGATIONS, WAIVES EVERY PRESENT AND FUTURE DEFENSE,
CAUSE OF ACTION, COUNTERCLAIM OR SETOFF WHICH THE BORROWER MAY NOW HAVE OR
HEREAFTER MAY HAVE TO ANY ACTION BY THE BANK IN ENFORCING THIS AGREEMENT. 
PROVIDED THE BANK ACTS IN GOOD FAITH, THE BORROWER RATIFIES AND CONFIRMS
WHATEVER THE BANK MAY DO PURSUANT TO THE TERMS OF THIS AGREEMENT.  THIS
PROVISION IS A MATERIAL INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL
ACCOMMODATION TO THE BORROWER.

 

13.5.        FORUM SELECTION AND CONSENT TO JURISDICTION.  ANY LITIGATION BASED
HEREON, OR ARISING OUT OF, UNDER, OR IN CONNECTION WITH THIS AGREEMENT OR ANY
OTHER LOAN DOCUMENT, SHALL BE BROUGHT AND MAINTAINED EXCLUSIVELY IN THE COURTS
OF THE STATE OF ILLINOIS OR IN THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
DISTRICT OF ILLINOIS; PROVIDED THAT NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR
OPERATE TO PRECLUDE THE BANK FROM BRINGING SUIT OR TAKING OTHER LEGAL ACTION IN
ANY OTHER JURISDICTION.  THE BORROWER HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS
TO THE JURISDICTION OF THE COURTS OF THE STATE OF ILLINOIS AND OF THE UNITED
STATES DISTRICT COURT FOR THE NORTHERN DISTRICT OF ILLINOIS FOR THE PURPOSE OF
ANY SUCH LITIGATION AS SET FORTH ABOVE.  THE BORROWER FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS BY REGISTERED MAIL, POSTAGE PREPAID, OR BY
PERSONAL SERVICE WITHIN OR WITHOUT THE STATE OF ILLINOIS.  THE BORROWER HEREBY
EXPRESSLY AND IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ANY
OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY SUCH
LITIGATION BROUGHT IN ANY SUCH COURT REFERRED TO ABOVE AND ANY CLAIM THAT ANY
SUCH LITIGATION HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

 

13.6.   WAIVER OF JURY TRIAL.  THE BANK AND THE BORROWER, AFTER CONSULTING OR
HAVING HAD THE OPPORTUNITY TO CONSULT WITH COUNSEL, EACH KNOWINGLY, VOLUNTARILY
AND INTENTIONALLY WAIVE IRREVOCABLY, ANY RIGHT TO A TRIAL BY JURY IN ANY ACTION
OR PROCEEDING TO ENFORCE OR DEFEND ANY RIGHTS UNDER THIS AGREEMENT, ANY NOTE,
ANY OTHER LOAN DOCUMENT, ANY OF THE OTHER OBLIGATIONS, THE COLLATERAL, OR ANY
AMENDMENT, INSTRUMENT, DOCUMENT OR AGREEMENT DELIVERED OR WHICH MAY IN THE
FUTURE BE DELIVERED IN CONNECTION HEREWITH OR THEREWITH OR ARISING FROM ANY
LENDING RELATIONSHIP EXISTING IN CONNECTION WITH ANY OF THE FOREGOING, OR ANY
COURSE OF CONDUCT OR COURSE OF DEALING IN WHICH THE BANK AND THE BORROWER ARE
ADVERSE PARTIES, AND EACH AGREES THAT ANY SUCH ACTION OR PROCEEDING SHALL BE
TRIED BEFORE A COURT AND NOT BEFORE A JURY.  THIS PROVISION IS A MATERIAL
INDUCEMENT FOR THE BANK GRANTING ANY FINANCIAL ACCOMMODATION TO THE BORROWER.

 

54

--------------------------------------------------------------------------------


 

13.7.        Assignability.  The Bank may at any time assign the Bank’s rights
in this Agreement, the other Loan Documents, the Obligations, or any part
thereof and transfer the Bank’s rights in any or all of the Collateral, and the
Bank thereafter shall be relieved from all liability with respect to such
Collateral; provided, however, that if an Event of Default does not exist, the
Bank shall not make such assignment without the prior written consent of the
Borrower.  In addition, the Bank may at any time sell one or more participations
in the Loans.  The Borrower may not sell or assign this Agreement, or any other
agreement with the Bank or any portion thereof, either voluntarily or by
operation of law, without the prior written consent of the Bank.  This Agreement
shall be binding upon the Bank and the Borrower and their respective legal
representatives and successors.  All references herein to the Borrower shall be
deemed to include any successors, whether immediate or remote.  In the case of a
joint venture or partnership, the term “Borrower” shall be deemed to include all
joint venturers or partners thereof, who shall be jointly and severally liable
hereunder.

 

13.8.        Confirmations.  The Borrower and the Bank agree from time to time,
upon written request received by it from the other, to confirm to the other in
writing the aggregate unpaid principal amount of the Loans then outstanding
under such Note.

 

13.9.        Confidentiality.  The Bank agrees to use commercially reasonable
efforts (equivalent to the efforts the Bank applies to maintain the
confidentiality of its own confidential information) to maintain as confidential
all information provided to it by the Borrower, including all information
designated as confidential, except that the Bank may disclose such information
(a) to Persons employed or engaged by the Bank in evaluating, approving,
structuring or administering the Loans; (b) to any assignee or participant or
potential assignee or participant that has agreed to comply with the covenant
contained in this Section 13.9 (and any such assignee or participant or
potential assignee or participant may disclose such information to Persons
employed or engaged by them as described in clause (a) above); (c) as required
or requested by any federal or state regulatory authority or examiner, or any
insurance industry association, or as reasonably believed by the Bank to be
compelled by any court decree, subpoena or legal or administrative order or
process; (d) as, on the advice of the Bank’s counsel, is required by law; (e) in
connection with the exercise of any right or remedy under the Loan Documents or
in connection with any litigation to which the Bank is a party; (f) to any
nationally recognized rating agency that requires access to information about
the Bank’s investment portfolio in connection with ratings issued with respect
to the Bank; (g) to any Affiliate of the Bank who may provide Bank Products to
the Borrower or any Subsidiary, or (h) that ceases to be confidential through no
fault of the Bank.

 

55

--------------------------------------------------------------------------------


 

13.10.      Binding Effect.  This Agreement shall become effective upon
execution by the Borrower and the Bank.  If this Agreement is not dated or
contains any blanks when executed by the Borrower, the Bank is hereby
authorized, without notice to the Borrower, to date this Agreement as of the
date when it was executed by the Borrower, and to complete any such blanks
according to the terms upon which this Agreement is executed.

 

13.11.      Governing Law.  This Agreement, the Loan Documents and any Note
shall be delivered and accepted in and shall be deemed to be contracts made
under and governed by the internal laws of the State of Illinois (but giving
effect to federal laws applicable to national banks) applicable to contracts
made and to be performed entirely within such state, without regard to conflict
of laws principles.

 

13.12.      Enforceability.  Wherever possible, each provision of this Agreement
shall be interpreted in such manner as to be effective and valid under
applicable law, but if any provision of this Agreement shall be prohibited by,
unenforceable or invalid under any jurisdiction, such provision shall as to such
jurisdiction, be severable and be ineffective to the extent of such prohibition
or invalidity, without invalidating the remaining provisions of this Agreement
or affecting the validity or enforceability of such provision in any other
jurisdiction.

 

13.13.      Survival of Borrower Representations.  All covenants, agreements,
representations and warranties made by the Borrower herein shall,
notwithstanding any investigation by the Bank, be deemed material and relied
upon by the Bank and shall survive the making and execution of this Agreement
and the Loan Documents and the issuance of any Note, and shall be deemed to be
continuing representations and warranties until such time as the Borrower has
fulfilled all of its Obligations to the Bank, and the Bank has been indefeasibly
paid in full in cash.  The Bank, in extending financial accommodations to the
Borrower, is expressly acting and relying on the aforesaid representations and
warranties.

 

13.14.      Extensions of Bank’s Commitment.  This Agreement shall secure and
govern the terms of (i) any extensions or renewals of the Bank’s commitment
hereunder, and (ii) any replacement note executed by the Borrower and accepted
by the Bank in its sole and absolute discretion in substitution for any Note.

 

13.15.      Time of Essence.  Time is of the essence in making payments of all
amounts due the Bank under this Agreement and in the performance and observance
by the Borrower of each covenant, agreement, provision and term of this
Agreement.

 

13.16.      Counterparts; Facsimile Signatures.  This Agreement may be executed
in any number of counterparts and by the different parties hereto on separate
counterparts and each such counterpart shall be deemed to be an original, but
all such counterparts shall together constitute but one and the same Agreement. 
Receipt of an executed signature page to this Agreement by facsimile or other
electronic transmission shall constitute effective delivery thereof.  Electronic
records of executed Loan Documents maintained by the Bank shall deemed to be
originals thereof.

 

56

--------------------------------------------------------------------------------


 

13.17.      Notices.  Except as otherwise provided herein, the Borrower waives
all notices and demands in connection with the enforcement of the Bank’s rights
hereunder.  All notices, requests, demands and other communications provided for
hereunder shall be in writing and addressed as follows:

 

To the Borrower:

Primoris Services Corporation

 

26000 Commercentre Drive

 

Lake Forest, California 92630

 

Attention: Peter J. Moerbeek

 

John M. Perisich, Esq.

 

 

To the Bank:

The PrivateBank and Trust Company

 

120 South LaSalle Street

 

Chicago, Illinois 60603

 

Attention: Steve Trepiccione

 

Managing Director, Construction and Engineering

 

 

With copy to:

O’Keefe Lyons & Hynes, LLC

 

30 North LaSalle Street, Suite 4100

 

Chicago, Illinois 60602

 

Attention: James E. Carroll, Esq.

 

or, as to each party, at such other address as shall be designated by such party
in a written notice to each other party complying as to delivery with the terms
of this subsection.  All notices addressed as above shall be deemed to have been
properly given (i) if served in person, upon acceptance or refusal of delivery;
(ii) if mailed by certified or registered mail, return receipt requested,
postage prepaid, on the third (3rd) day following the day such notice is
deposited in any post office station or letter box; or (iii) if sent by
recognized overnight courier, on the first (1st) day following the day such
notice is delivered to such carrier.  No notice to or demand on the Borrower in
any case shall entitle the Borrower to any other or further notice or demand in
similar or other circumstances.

 

13.18.      Release of Claims Against Bank.  In consideration of the Bank making
the Loans, the Borrower and all other Obligors do each hereby release and
discharge the Bank of and from any and all claims, harm, injury, and damage of
any and every kind, known or unknown, legal or equitable, which any Obligor may
have against the Bank from the date of their respective first contact with the
Bank until the date of this Loan Agreement, including any claim arising from any
reports (environmental reports, surveys, appraisals, etc.) prepared by any
parties hired or recommended by the Bank.  The Borrower and all other Obligors
confirm to Bank that they have reviewed the effect of this release with
competent legal counsel of their choice, or have been afforded the opportunity
to do so, prior to execution of this Agreement and the Loan Documents and do
each acknowledge and agree that the Bank is relying upon this release in
extending the Loans to the Borrower.

 

57

--------------------------------------------------------------------------------


 

13.19.      Costs, Fees and Expenses.  The Borrower shall pay or reimburse the
Bank for all reasonable costs, fees and expenses incurred by the Bank or for
which the Bank becomes obligated in connection with the negotiation,
preparation, consummation, collection of the Obligations or enforcement of this
Agreement, the other Loan Documents and all other documents provided for herein
or delivered or to be delivered hereunder or in connection herewith (including
any amendment, supplement or waiver to any Loan Document), or during any
workout, restructuring or negotiations in respect thereof, including reasonable
consultants’ fees and attorneys’ fees and time charges of counsel to the Bank,
which shall also include attorneys’ fees and time charges of attorneys who may
be employees of the Bank or any Affiliate of the Bank, plus costs and expenses
of such attorneys or of the Bank; search fees, costs and expenses; and all taxes
payable in connection with this Agreement or the other Loan Documents, whether
or not the transaction contemplated hereby shall be consummated.  In furtherance
of the foregoing, the Borrower shall pay any and all stamp and other taxes, UCC
search fees, filing fees and other costs and expenses in connection with the
execution and delivery of this Agreement, any Note and the other Loan Documents
to be delivered hereunder, and agrees to save and hold the Bank harmless from
and against any and all liabilities with respect to or resulting from any delay
in paying or omission to pay such costs and expenses.  That portion of the
Obligations consisting of costs, expenses or advances to be reimbursed by the
Borrower to the Bank pursuant to this Agreement or the other Loan Documents
which are not paid on or prior to the date hereof shall be payable by the
Borrower to the Bank on demand.  If at any time or times hereafter the Bank:
(a) employs counsel for advice or other representation (i) with respect to this
Agreement or the other Loan Documents, (ii) to represent the Bank in any
litigation, contest, dispute, suit or proceeding or to commence, defend, or
intervene or to take any other action in or with respect to any litigation,
contest, dispute, suit, or proceeding (whether instituted by the Bank, the
Borrower, or any other Person) in any way or respect relating to this Agreement,
the other Loan Documents or the Borrower’s business or affairs, or (iii) to
enforce any rights of the Bank against the Borrower or any other Person that may
be obligated to the Bank by virtue of this Agreement or the other Loan
Documents; (b) takes any action to protect, collect, sell, liquidate, or
otherwise dispose of any of the Collateral; and/or (c) attempts to or enforces
any of the Bank’s rights or remedies under the Agreement or the other Loan
Documents, the costs and expenses incurred by the Bank in any manner or way with
respect to the foregoing, shall be part of the Obligations, payable by the
Borrower to the Bank on demand.

 

13.20.      Indemnification.  The Borrower agrees to defend (with counsel
satisfactory to the Bank), protect, indemnify, exonerate and hold harmless each
Indemnified Party from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, claims, costs, expenses and
distributions of any kind or nature (including the disbursements and the
reasonable fees of counsel for each Indemnified Party thereto, which shall also
include, without limitation, reasonable attorneys’ fees and time charges of
attorneys who may be employees of any Indemnified Party), which may be imposed
on, incurred by, or asserted against, any Indemnified Party (whether direct,
indirect or consequential and whether based on any federal, state or local laws
or regulations, including securities laws, Environmental Laws, commercial laws
and regulations, under common law or in equity, or based on contract or
otherwise) in any manner relating to or arising out of this Agreement or any of
the Loan Documents, or any act, event or transaction related or attendant
thereto, the preparation, execution and delivery of this

 

58

--------------------------------------------------------------------------------


 

Agreement and the Loan Documents, including the making or issuance and
management of the Loans, the use or intended use of the proceeds of the Loans,
the enforcement of the Bank’s rights and remedies under this Agreement, the Loan
Documents, any Note, any other instruments and documents delivered hereunder, or
under any other agreement between the Borrower and the Bank; provided, however,
that the Borrower shall not have any obligations hereunder to any Indemnified
Party with respect to matters determined by a court of competent jurisdiction by
final and nonappealable judgment to have been caused by or resulting from the
willful misconduct or gross negligence of such Indemnified Party.  To the extent
that the undertaking to indemnify set forth in the preceding sentence may be
unenforceable because it violates any law or public policy, the Borrower shall
satisfy such undertaking to the maximum extent permitted by applicable law.  Any
liability, obligation, loss, damage, penalty, cost or expense covered by this
indemnity shall be paid to each Indemnified Party on demand, and failing prompt
payment, together with interest thereon at the Default Rate from the date
incurred by each Indemnified Party until paid by the Borrower, shall be added to
the Obligations of the Borrower and be secured by the Collateral.  The
provisions of this Section shall survive the satisfaction and payment of the
other Obligations and the termination of this Agreement.

 

13.21.      Revival and Reinstatement of Obligations.  If the incurrence or
payment of the Obligations by any Obligor or the transfer to the Bank of any
property should for any reason subsequently be declared to be void or voidable
under any state or federal law relating to creditors’ rights, including
provisions of the Bankruptcy Code relating to fraudulent conveyances,
preferences, or other voidable or recoverable payments of money or transfers of
property (collectively, a “Voidable Transfer”), and if the Bank is required to
repay or restore, in whole or in part, any such Voidable Transfer, or elects to
do so upon the reasonable advice of its counsel, then, as to any such Voidable
Transfer, or the amount thereof that the Bank is required or elects to repay or
restore, and as to all reasonable costs, expenses, and attorneys fees of the
Bank, the Obligations shall automatically shall be revived, reinstated, and
restored and shall exist as though such Voidable Transfer had never been made.

 

13.22.    Customer Identification - USA Patriot Act Notice.  The Bank hereby
notifies the Borrower that pursuant to the requirements of the USA Patriot Act
(Title III of Pub. L. 107-56, signed into law October 26, 2001) (the “Act”), and
the Bank’s policies and practices, the Bank is required to obtain, verify and
record certain information and documentation that identifies the Borrower, which
information includes the name and address of the Borrower and such other
information that will allow the Bank to identify the Borrower in accordance with
the Act.

 

59

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Borrower and the Bank have executed this Loan and
Security Agreement as of the date first above written.

 

 

PRIMORIS SERVICES CORPORATION,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Peter J. Moerbeek

 

 

Peter J. Moerbeek

 

 

Executive Vice President, Chief Financial Officer

 

 

 

 

 

 

 

Agreed and accepted:

 

 

 

 

THE PRIVATEBANK AND TRUST COMPANY

 

 

 

 

 

 

 

By:

/s/ Steve Trepiccione

 

 

Steve Trepiccione

 

 

Managing Director, Construction and Engineering

 

60

--------------------------------------------------------------------------------